Exhibit 10.1


OUTSIDE DIRECTOR
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
RESTRICTED STOCK UNITS GRANTED TO
OUTSIDE DIRECTORS PURSUANT TO THE 2013 STOCK PLAN
Effective for Grants Beginning July 29, 2015


I.
INTRODUCTION

The following terms and conditions shall apply to Restricted Stock Unit Awards
granted under the Plan and are subject to the terms and conditions of the Plan.
This Statement of Terms and Conditions is intended to meet the requirements of
Code Section 409A and any regulations and rules promulgated thereunder. In the
event of any inconsistency between this Statement of Terms and Conditions and
the Plan, the Plan shall govern. Capitalized terms not otherwise defined in this
Statement of Terms and Conditions shall have the meaning set forth in the Plan.
II.
RESTRICTED STOCK UNITS

1.    Award Agreement. A Restricted Stock Unit Award granted to an Outside
Director under the Plan shall be evidenced by a Restricted Stock Unit Agreement
to be executed by the Outside Director and the Corporation setting forth the
terms and conditions of the Restricted Stock Unit Award. Each Restricted Stock
Unit Grant Notice shall incorporate by reference and be subject to this
Statement of Terms and Conditions and together both documents shall constitute
the Restricted Stock Unit Agreement. The Restricted Stock Units are also subject
to the terms and conditions of the Plan.
2.    Terms and Conditions. The Administrator administering the Plan has
authority to determine the Outside Directors to whom, and the time or times at
which, grants of Restricted Stock Units will be made, the number of Units to be
awarded, and all other terms and conditions of such awards. With respect to
annual Restricted Stock Unit Awards granted to Outside Directors under the Plan,
such awards shall be subject to the following terms, conditions and
restrictions.
(A)    Grant Date. Each Outside Director may be granted a Restricted Stock Unit
Award on the date of each annual meeting of stockholders. An Outside Director
that is elected to the Board between annual meetings of stockholders may also be
granted a Restricted Stock Unit Award on the date that the Board determines in
its sole discretion.


1



--------------------------------------------------------------------------------




(B)    Number of Units. Unless otherwise determined by the Board or the
Committee, the number of Units granted for the annual meeting grant will be
determined by dividing the Fair Market Value of a Share on the date of grant
into $180,000 (with any fractional Unit rounded up to the nearest whole Unit).
In addition, unless otherwise determined by the Board or the Committee, the Lead
Independent Director shall be granted an annual meeting grant determined by
dividing the Fair Market Value of a Share on the date of grant into $25,000
(with any fractional Unit rounded up to the nearest whole Unit). Notwithstanding
the foregoing, in no event shall the aggregate number of Units granted to a
director pursuant to such annual meeting grant or grants exceed 5,000. A newly
elected Outside Director may receive a prorated annual meeting grant effective
upon the date of the Outside Director’s election to the Board.
(C)    No Restrictions. Each Restricted Stock Unit Award granted to an Outside
Director will be fully vested on the date of grant.
3.    Dividend Equivalents. Dividend equivalents in respect of Restricted Stock
Units may be credited on behalf of an Outside Director to a deferred cash
account or converted into additional Restricted Stock Units, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award. Currently, dividend equivalents in respect of Restricted Stock Units
granted to Outside Directors are credited to a deferred cash account and accrue
interest at a rate determined by the Committee until such time as the underlying
Shares are issued.
4.    Assignability. An Outside Director shall not be permitted to sell,
transfer, pledge, assign or encumber Restricted Stock Units, other than pursuant
to a qualified domestic relations order as defined in the Code or Title I of the
U.S. Employee Retirement Income Security Act.
5.    No Stockholder Rights. Neither an Outside Director nor any person entitled
to exercise an Outside Director’s rights in the event of the Outside Director’s
death shall have any of the rights of a stockholder with respect to a Restricted
Stock Unit Award except to the extent that a book entry has been entered in the
records of the Corporation’s transfer agent with respect to the underlying
Shares paid upon the settlement of any Restricted Stock Unit Award as described
in Section II.6 below.
6.    Time of Payment of Restricted Stock Units. Except as noted in Section II.7
below, Restricted Stock Units granted to Outside Directors shall not be paid
until after the Outside Director’s separation of service with the Corporation
(“Automatic Deferral Requirement”). “Separation of service” shall have the
meaning provided under the McKesson Corporation Deferred Compensation
Administration Plan III (“DCAP III”). Payment shall be made in Shares in the
form of an appropriate book entry entered in the records of the Corporation’s
transfer agent recording the Outside Director’s unrestricted interest in the
number of Shares subject to the Restricted Stock Unit Award.
7.    Satisfaction of Director Stock Ownership Guidelines. For those Outside
Directors who have met the Director Stock Ownership Guidelines in effect at the
time, Restricted Stock Unit grants shall not be subject to the Automatic
Deferral Requirement and such grants will be immediately converted into Shares
and distributed to the Outside Director; provided, however, that the Outside
Director may elect to defer receipt of the Shares underlying the Restricted
Stock Units.


2



--------------------------------------------------------------------------------




8.    Deferrals of Restricted Stock Units. Deferrals of Restricted Stock Units,
whether elective or pursuant to the Automatic Deferral Requirement, shall be
subject to the terms and conditions of DCAP III.
III.
MISCELLANEOUS

1.    No Effect on Terms of Service with the Corporation. Nothing contained in
this Statement of Terms and Conditions, the Plan or a Restricted Stock Unit
Agreement shall affect the Corporation’s right to terminate the service of any
Outside Director.
2.    Grants to Outside Directors in Foreign Countries. If an Outside Director
is not a United States citizen, the Board has the full discretion to deviate
from this Statement of Terms and Conditions in order to adjust a Restricted
Stock Unit Award to prevailing local conditions, including custom and legal and
tax requirements. Furthermore, the Corporation reserves the right to impose
other requirements on the Outside Director’s participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Corporation
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Outside Director
to sign any additional agreements or undertaking that may be necessary to
accomplish the foregoing.
3.    Information Notification. Any information required to be given under the
terms of a Restricted Stock Unit Award shall be addressed to the Corporation in
care of its Corporate Secretary at McKesson Corporation, One Post Street, San
Francisco, California 94104, and any notice to be given to an Outside Director
shall be addressed to the Outside Director at the address indicated beneath the
Outside Director’s name on the Restricted Stock Unit Agreement or such other
address as either party may designate in writing to the other. Any such notice
shall be deemed to have been duly given when enclosed in a properly sealed
envelope or wrapper addressed as aforesaid, registered or certified and
deposited (postage or registration or certification fee prepaid) in a post
office or branch post office.
4.    Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under a Restricted Stock Unit Agreement,
shall be conclusive and binding on all persons.
5.    No Effect on Other Benefit Plans. Nothing herein contained shall affect an
Outside Director’s right, if any, to participate in and receive benefits from
and in accordance with the then current provisions of any benefit plan or
program offered by the Corporation.
6.    Withholding. Each Outside Director shall agree to make appropriate
arrangements with the Corporation for satisfaction of any applicable federal,
state or local income tax withholding requirements or payroll tax requirements,
if any is required.
7.    Successors. This Statement of Terms and Conditions and the Restricted
Stock Unit Agreements shall be binding upon and inure to the benefit of any
successor or successors of the Corporation. “Outside Director” as used herein
shall include the Outside Director’s Beneficiary.


3



--------------------------------------------------------------------------------




8.    Delaware Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Restricted Stock Unit Agreements shall
be governed by the laws of the State of Delaware.




4



--------------------------------------------------------------------------------




CHIEF EXECUTIVE OFFICER


McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS,
PERFORMANCE SHARES AND PSU AWARDS GRANTED TO CHIEF EXECUTIVE OFFICER PURSUANT TO
THE 2013 STOCK PLAN
Effective for Grants Beginning May 30, 2018


I.
INTRODUCTION



The following terms and conditions shall apply to an Award granted under the
Plan and are subject to the terms and conditions of the Plan. This Statement of
Terms and Conditions is intended to meet the requirements of Code Section 409A
and any rules promulgated thereunder. In the event of any inconsistency between
this Statement of Terms and Conditions and the Plan, the Plan shall govern.
Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan.
II.
OPTIONS



1.Option Agreement. An Option granted under the Plan shall be evidenced by an
Option Agreement setting forth the terms and conditions of the Option, including
whether the Option is an Incentive Stock Option or a Nonstatutory Stock Option
and the number of Shares subject to the Option. Each Option Grant Notice shall
incorporate by reference and be subject to this Statement of Terms and
Conditions and together both documents shall constitute the Option Agreement.
The Option is also subject to the terms and conditions of the Plan.


2.Exercise Price. The Exercise Price of an Option, as specified in the Option
Agreement, shall be equal to or greater than the Fair Market Value of the Shares
underlying the Option on the Grant Date.


3.Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.






















1



--------------------------------------------------------------------------------



4.Vesting of Right to Exercise Options.


(A)Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule:  (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted,
which will be specified in the Option Grant Notice.


(B)Any vested portion of an Option not exercised hereunder shall accumulate and
be exercisable at any time on or before the Expiration Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.


5.Limits on Option Period and Acceleration of Vesting. The Option Period may end
before the Expiration Date, and in certain circumstances the vesting schedule of
an Option may be accelerated (subject to the provisions of Section V), as
follows:


(A)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period for reasons other than for Cause,
Long‑Term Disability, Normal Retirement, Early Retirement, Severance under the
circumstances provided in Section II.5(F)(ii), or death, the Option Period shall
end on the earlier of (i) 90 days after the date of the Participant’s
termination of employment and (ii) the Expiration Date, and in all cases the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of the Participant's Short‑Term Disability or because the
Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Notwithstanding any other provision in this Section II.5, if a Participant’s
employment is terminated for Cause during the Option Period, the Option Period
shall end on the date of such termination of employment and the Option shall
thereupon not be exercisable to any extent whatsoever.


(C)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Long-Term Disability, the
vesting schedule of the Participant’s Option shall be accelerated, the Option
shall become fully exercisable and the Option Period shall end on the earlier of
(i) three years after the date of the Participant’s termination of employment
and (ii) the Expiration Date.








2



--------------------------------------------------------------------------------



(D)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Early Retirement, (i) the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such retirement and
(ii) the Option Period for that portion of the Option designated as a
Nonstatutory Stock Option shall end on the earlier of (a) three years after the
date of such retirement and (b) the Expiration Date.


(E)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Normal Retirement:


(i)If such Normal Retirement occurs prior to the first anniversary of the Grant
Date of the Option, such Option shall be subject to the provisions of Section
II.5(D) as though the Participant were eligible for Early Retirement; and


(ii)If such Normal Retirement occurs on or after the first anniversary of the
Grant Date of an Option, (a) that portion of the Option designated as a
Nonstatutory Stock Option shall continue to vest as set forth in the foregoing
Section II.4 as though the Participant had continued to be employed by the
Corporation or one of its Affiliates during such vesting period, and (b) the
Option Period for such portion of the Option designated as a Nonstatutory Stock
Option shall end on the Expiration Date.


(F)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Severance, and


(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then (a) the vesting schedule of the Participant’s Option shall be accelerated
as to the portion of the Option that would have vested in accordance with the
vesting schedule set forth in the foregoing Section II.4 as if the Participant
had continued to be employed by the Corporation or one of its Affiliates six
months after the termination date, and (b) the expiration of the Option Period
provided in Section II.5(A) shall apply; provided that if the Participant is
also eligible for Early Retirement at the time of the termination of employment,
then the expiration of the Option Period provided in Section II.5(D) shall
apply; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date,
and:


(a)The first anniversary of the Grant Date of the applicable Award has not
occurred on or prior to the termination date, then such Option shall be subject
to the Early Retirement provision in Section II.5(D); and










3



--------------------------------------------------------------------------------



(b)The first anniversary of the Grant Date of the applicable Award has occurred
on or prior to the termination date, then (x) that portion of the Option
designated as a Nonstatutory Stock Option shall continue to vest as set forth in
the foregoing Section II.4 as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such vesting period,
and (y) the Option Period for such portion of the Option designated as a
Nonstatutory Stock Option shall end on the Expiration Date.


(G)If a Participant should die (i) while in the employ of the Corporation or an
Affiliate and (ii) during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end on the earlier of (a) three years after
the date of death and (b) the Expiration Date, and the Participant’s Beneficiary
may exercise the entire unexercised portion of the then exercisable Shares
covered by such Option (or any lesser amount) remaining on the date of death.


(H)If a Participant who ceases to be a bona fide employee of the Corporation or
an Affiliate is subsequently rehired prior to the expiration of the
Participant's Option, then the Option shall continue to remain outstanding until
the earlier of (i) such time as the Participant subsequently terminates
employment and (ii) the Expiration Date. Upon the Participant’s subsequent
termination of employment, the post‑termination exercise period calculated
pursuant to the terms and conditions of this Section II.5 shall be reduced by
the number of days between the date of the Participant’s initial termination of
employment and the Participant's re‑hire date; provided, however, that if the
rehired Participant continues to be employed by the Corporation or an Affiliate
for at least one year from the Participant's rehire date, then the post
termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (G) and shall not be adjusted as described in this
Section II.5(H).












































4



--------------------------------------------------------------------------------



6.Method of Exercise. A Participant may exercise an Option with respect to all
or any part of the exercisable Shares as follows:


(A)By giving the Corporation, or its authorized representative designated for
this purpose, written notice of such exercise specifying the number of Shares as
to which the Option is so exercised. Such notice shall be accompanied by an
amount equal to the Exercise Price multiplied by the number of Shares exercised,
in the form of any one or combination of the following:  cash or a certified
check, bank draft, postal or express money order payable to the order of the
Corporation in lawful money of the United States. Unless otherwise determined by
the Administrator in its sole discretion, the Participant may pay the Exercise
Price, in whole or in part, by tendering to the Corporation or its authorized
representative Shares, which have been owned by the Participant for at least six
months prior to said tender, and having a fair market value, as determined by
the Corporation, equal to the Exercise Price, or in lieu of the delivery of
actual Shares in such tender, the Corporation may accept an attestation by the
Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares of record or in an
account in street name to satisfy the Exercise Price, and such attestation will
be deemed a tender of Shares for purposes of this method of exercise. The
Corporation or its authorized representative may accept payment of the amount
due upon the exercise of the Option in the form of a Participant’s personal
check. Payment may also be made by delivery (including by FAX transmission) to
the Corporation or its authorized representative of an executed irrevocable
Option exercise form together with irrevocable instructions to an approved
registered investment broker to sell Shares in an amount sufficient to pay the
Exercise Price plus any applicable Tax-Related Items (as defined in Section
VIII.6) and to transfer the proceeds of such sale to the Corporation.


(B)If required by the Corporation, by giving satisfactory assurance in writing,
signed by the Participant, the Participant shall give the Participant's
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (i) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (ii) any other sale of the Shares
with respect to which, in the opinion of counsel for the Corporation, such
assurance is not required to be given in order to comply with the provisions of
the Securities Act.


(C)As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VIII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.




5



--------------------------------------------------------------------------------



7.Limitations on Transfer. An Option shall, during a Participant’s lifetime, be
exercisable only by the Participant. No Option or any right granted thereunder
shall be transferable by the Participant by operation of law or otherwise, other
than by will or the laws of descent and distribution. Notwithstanding the
foregoing: (A) a Participant may designate a beneficiary to succeed, after the
Participant’s death, to all of the Participant’s Options outstanding on the date
of death; (B) a Nonstatutory Stock Option may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the U.S.
Employee Retirement Income Security Act; and (C) any Participant, who is a
senior executive officer recommended by the Chief Executive Officer of the
Corporation and approved by the Administrator may voluntarily transfer any
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.


8.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.


III.
RESTRICTED STOCK



1.Restricted Stock Agreement. A Restricted Stock Award granted under the Plan
shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions and together
both documents shall constitute the Restricted Stock Agreement. The Restricted
Stock Award is also subject to the terms and conditions of the Plan.


2.Rights with Respect to Shares of Restricted Stock. Upon written acceptance of
a Restricted Stock Award by a Participant, including the restrictions and other
terms and conditions described in the Plan and the Restricted Stock Agreement,
the Corporation shall cause an appropriate book entry to be entered in the
records of the Corporation’s transfer agent recording the Participant’s interest
in the Restricted Stock. From and after the Grant Date, the Participant shall
have the rights of Common Stock ownership, including the right to vote and to
receive dividends on Shares of Restricted Stock, subject to the terms,
conditions and restrictions described in the Plan and the Restricted Stock
Agreement.


3.Special Restrictions. Each Restricted Stock Award made under the Plan shall be
subject to the following terms, conditions and restrictions and such additional
terms, conditions and restrictions as may be determined by the Administrator;
provided, however, that no Restricted Stock grant shall be subject to additional
terms, conditions and restrictions which are more favorable to a Participant
than the terms, conditions and restrictions set forth elsewhere in the Plan or
the Restricted Stock Agreement.


6



--------------------------------------------------------------------------------



(A)Restrictions. Until the restrictions imposed on any Restricted Stock grant
shall lapse (the “Restriction Period”), Shares of Restricted Stock granted to a
Participant (i) shall not be sold, assigned, transferred, pledged, hypothecated,
or otherwise disposed of, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the U.S. Employee Retirement Income
Security Act and (ii) shall, if the Participant’s continuous employment with the
Corporation or any of its Affiliates shall terminate for any reason (except as
otherwise provided in the Plan, or in Section III.3(B) or Section III.3(C)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of the Participant's Short‑Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long‑Term Disability or Normal
Retirement. Notwithstanding any provision to the contrary contained in the
Restricted Stock Grant Notice, if a Participant who has been in the continuous
employment of the Corporation or any of its Affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation or
an Affiliate as a result of:


(i)    Death or Long‑Term Disability, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination; or
(ii)    Normal Retirement on or after the first anniversary of the Grant Date of
any time-based vesting Restricted Stock Award, the restrictions applicable to
such Restricted Stock Award shall continue to lapse at such time(s) as are set
forth in the applicable Grant Notice, as though the Participant had continued to
be employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section III.3(B)(ii) shall not apply to
any Restricted Stock Award the vesting of which is based, in whole or in part,
on attainment of performance objectives. The procedures set forth in Section
VIII.6 will be applied for any taxes due upon the lapse of restrictions imposed
on a Restricted Stock Award due to a Participant’s Normal Retirement
eligibility.
(C)Termination of Employment by Reason of Severance. Notwithstanding any
provision to the contrary contained in the Restricted Stock Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date of a Restricted Stock Award ceases to be
a bona fide employee of the Corporation or an Affiliate as a result of
Severance, and:














7



--------------------------------------------------------------------------------



(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then the restrictions applicable to any time-based vesting Restricted Stock
Award shall lapse upon the Participant’s termination date, as to such Shares of
Restricted Stock that would have vested at such time(s) as are set forth in the
applicable Grant Notice as if the Participant had continued to be employed by
the Corporation or one of its Affiliates during the six-month period after the
Participant’s termination date; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date of the Restricted Stock Award has
occurred on or prior to the termination date, then the restrictions applicable
to the time-based vesting Restricted Stock Award shall continue to lapse at such
time(s) as are set forth in the applicable Grant Notice, as though the
Participant had continued to be employed by the Corporation or one of its
Affiliates during the restricted period; provided that if the first anniversary
of the Grant Date of the Restricted Stock Award has not occurred on or prior to
the termination date, then the additional vesting terms and conditions provided
in Section III.3(C)(i) shall apply to such award.


Notwithstanding the foregoing, this Section III.3(C) shall not apply to any
Restricted Stock Award the vesting of which is based, in whole or in part, on
attainment of performance objectives. The procedures set forth in Section VII.6
will be applied for any taxes due upon the lapse of restrictions imposed on a
Restricted Stock Award due to a Participant’s Normal Retirement eligibility.


(D)Restriction on Sale. The Compensation Committee reserves the right to impose
a restriction on the sale of Shares that the Participant receives upon the
vesting and settlement of a Restricted Stock Award, unless the Participant has
satisfied the ownership targets applicable to the Participant as provided in the
Stock Ownership Policy.


4.Dividends. Cash dividends paid with respect to Restricted Stock during the
Restriction Period shall be credited on behalf of the Participant to a deferred
cash account (in a manner designed to comply with Code Section 409A) and the
restrictions on such cash dividends shall lapse at the same time that the
restrictions lapse on the associated Restricted Stock Award. Stock dividends
paid with respect to Restricted Stock during the Restriction Period shall be
treated as Restricted Stock which shall be subject to the same restrictions as
the original award for the duration of the Restriction Period.
















8



--------------------------------------------------------------------------------



5.Election to Recognize Gross Income in the Year of Grant. If any Participant
validly elects within 30 days of the Grant Date, to include in gross income for
federal income tax purposes an amount equal to the fair market value of the
Shares of Restricted Stock granted on the Grant Date, such Participant shall (at
the same time or prior to the date that the Participant files the Participant's
election with the Internal Revenue Service) (A) pay to the Corporation, or make
arrangements satisfactory to the Administrator to pay to the Corporation in the
year of such grant, any federal, state or local taxes required to be withheld
with respect to such Shares in accordance with Section VIII.6, and (B) provide
the Administrator with a copy of the election filed with the Internal Revenue
Service.


6.Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.


7.Expiration of Restriction Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.


IV.
RESTRICTED STOCK UNITS AND PERFORMANCE SHARES



1.Award Agreement.


(A)Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.


(B)Performance Shares granted under the Plan shall be evidenced by a Performance
Share Agreement to be executed by the Participant and the Corporation setting
forth the terms and conditions of the Performance Shares. Each Performance Share
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions and together both documents shall constitute the
Performance Share Agreement. Performance Shares are also subject to the terms
and conditions of the Plan.


2.Special Restrictions. Restricted Stock Units and Performance Shares granted
under the Plan shall be subject to the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator, consistent with the terms of the Plan.








9



--------------------------------------------------------------------------------



(A)Restrictions. If a Participant ceases to be a bona fide employee of the
Corporation or any Affiliate (except as otherwise provided in the Plan, or in
Section IV.2(B) or Section IV.2(C)) prior to the lapse of the restrictions
imposed on the Award, the unvested Restricted Stock Units or Performance Shares
shall be canceled, and all the rights of the Participant to such Awards shall
immediately terminate. If a Participant is absent from work with the Corporation
or an Affiliate because of the Participant's Short‑Term Disability or because
the Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long‑Term Disability or Normal
Retirement. Notwithstanding any provision contained to the contrary in the
Restricted Stock Unit Grant Notice or Performance Share Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date shall, while in such employment, be
terminated as a result of:


(i)    Death or Long‑Term Disability, then the restrictions imposed on any Award
of Restricted Stock Units or Performance Shares shall lapse on the date of such
termination; or
(ii)    Normal Retirement on or after the first anniversary of the Grant Date of
any time-based vesting Restricted Stock Units, the restrictions applicable to
such Restricted Stock Units shall continue to lapse at such time(s) as are set
forth in the applicable Grant Notice, as though the Participant had continued to
be employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section IV.2(B)(ii) shall not apply to
any Performance Shares or any Restricted Stock Units the vesting of which is
based, in whole or in part, on attainment of performance objectives.
(C)Termination of Employment by Reason of Severance. Notwithstanding any
provision to the contrary contained in the Restricted Stock Unit Grant Notice,
if a Participant who has been in the continuous employment of the Corporation or
any of its Affiliates since the Grant Date of a Restricted Stock Unit Award
ceases to be a bona fide employee of the Corporation or an Affiliate as a result
of Severance, and:


(i)    The Participant has not attained the requirements for Normal Retirement
on or prior to the Participant’s termination date, and would not have attained
the requirements for Normal Retirement within six months after the termination
date, then the restrictions applicable to any time-based vesting Restricted
Stock Unit Award shall lapse upon the termination date, as to such Restricted
Stock Units that would have vested at such time(s) as are set forth in the
applicable Grant Notice as if the Participant had continued to be employed by
the Corporation or one of its Affiliates during the six-month period after the
termination date; or






10



--------------------------------------------------------------------------------



(ii)    The Participant has not attained the requirements for Normal Retirement
on or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date has occurred on or prior to the
termination date, then the restrictions applicable to any time-based vesting
Restricted Stock Units shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during the restricted
period; provided that if the first anniversary of the Grant Date of the
Restricted Stock Unit Award has not occurred on or prior to the termination
date, then the additional vesting terms provided in Section IV.2(C)(i) will
apply to such award.
Notwithstanding the foregoing, this Section IV.2(C) shall not apply to any
Restricted Stock Units the vesting of which is based, in whole or in part, on
attainment of performance objectives.
(D)Restriction on Sale. The Compensation Committee reserves the right to impose
a restriction on the sale of Shares that the Participant receives upon the
settlement of Restricted Stock Units or Performance Shares, unless the
Participant has satisfied the ownership targets applicable to the Participant as
provided in the Stock Ownership Policy.


3.Dividend Equivalents. Subject to the discretion of the Compensation Committee,
dividend equivalents shall be credited in respect of Restricted Stock Units and
Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Award of Restricted
Stock Units or Performance Shares (as applicable), and cash dividends, along
with accrued interest (if any) on such cash dividends, shall be paid in a lump
sum at the same time that the Shares underlying the Restricted Stock Unit or
Performance Share Award, and to which the cash dividends relate, are
distributed. Stock dividends shall be converted into additional Restricted Stock
Units or Performance Shares, which will be subject to all of the terms and
conditions of the underlying Restricted Stock Units or Performance Shares,
including the same vesting restrictions as the underlying Award.


4.Assignability. A Participant shall not be permitted to sell, transfer, pledge,
assign or encumber Restricted Stock Units or Performance Shares, other than
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the U.S. Employee Retirement Income Security Act.
  
5.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to an Award of Restricted
Stock Units or Performance Shares except to the extent that a book entry has
been entered in the records of the Corporation’s transfer agent with respect to
the Shares paid upon the settlement of any vested Restricted Stock Units or
Performance Shares.










11



--------------------------------------------------------------------------------



6.Time of Payment of Restricted Stock Units and Performance Shares. Upon the
lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted Stock Units and Performance Shares that were not
forfeited pursuant to Section IV.2(A), Section IV.2(B)(i), Section
IV.2(C)(i), or Section V shall be paid to the Participant as soon as reasonably
practicable after the restrictions lapse. Payment shall be made in Shares to the
Participant’s brokerage account of record. If the Participant does not have a
brokerage account of record, then in the form of an appropriate book entry
entered in the records of the Corporation’s transfer agent recording the
Participant’s unrestricted interest in the number of Shares subject to the
Restricted Stock Units or Performance Shares.


Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement, or is eligible for additional vesting under Section IV.2(C)(ii),
prior to the date of the lapse of restrictions imposed on Restricted Stock Units
and the vesting provisions of Section IV.2(B)(ii) or Section IV.2(C)(ii) apply,
then such Restricted Stock Units shall be paid to the Participant’s brokerage
account of record as soon as reasonably practicable after the earlier of the
Participant’s Separation from Service or the originally scheduled vesting date
(in any event before the end of the calendar year in which such date occurs),
subject to the delay of payment (if applicable) provided in Section VIII.14. The
procedures set forth in Section VIII.6 will be applied for any taxes due upon
the lapse of restrictions imposed on the Restricted Stock Units due to a
Participant’s Normal Retirement eligibility or additional vesting as provided in
Section IV.2(C)(ii).
V.
PERFORMANCE STOCK UNIT (“PSU”) AWARDS



1.Award Agreement. PSU Awards shall be evidenced by a PSU Target Award
Notification to be executed by the Participant and the Corporation setting forth
the terms and conditions of the PSU Award. PSU Awards are “Other Share-Based
Awards” as provided under Section 11 of the Plan. Each PSU Target Notification
shall incorporate by reference and be subject to this Statement of Terms and
Conditions, and together both documents shall constitute the PSU Award
Agreement. PSU Awards are also subject to the terms and conditions of the Plan.
  
2.Number of Shares Granted Based on Performance. The performance period of a PSU
Award shall be greater than one year, and performance shall be based on such
criteria as the Compensation Committee shall determine in its discretion at the
beginning of the performance period. Following the end of the performance
period, the Compensation Committee shall determine the extent to which the
criteria have been achieved, and shall authorize the grant and issuance of
Shares in respect of the PSU Award.


3.Special Conditions. PSU Awards shall be subject to the following terms,
conditions and restrictions and such additional terms, conditions and
restrictions as may be determined by the Compensation Committee, consistent with
the terms of the Plan.














12



--------------------------------------------------------------------------------



(A)Forfeiture. If a Participant ceases to be a bona fide employee of the
Corporation or any Affiliate (except as otherwise provided in the Plan or in
Section V.3(B)) prior to the end of the performance period, any then-outstanding
PSU Awards shall be canceled, and all the rights of the Participant to such
Awards shall immediately terminate. If a Participant is absent from work with
the Corporation or an Affiliate because of the Participant's Short-Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Compensation Committee may otherwise expressly
determine.


(B)Termination of Employment by Reason of Death, Long-Term Disability or Normal
Retirement. Notwithstanding any provision contained herein or in the Plan, the
PSU Award Agreement to the contrary, if a Participant who has been in the
continuous employment of the Corporation or any of its Affiliates since the
Grant Date of such Award ceases to be a bona fide employee of the Corporation or
an Affiliate as a result of:


(i)Death or Long-Term Disability, the Participant shall be eligible to receive,
following completion of the applicable performance period, an amount in cash
equal to the value of a prorated portion of each such PSU Award, equal to
(1) the target number of TSR Units subject to such Award, multiplied by (2) the
performance criteria determined by the Compensation Committee to apply to such
Award, multiplied by (3) a fraction, the numerator of which is the number of
whole calendar months, rounded down to the nearest whole month, during which the
Participant provided Service to the Corporation or an Affiliate during the
performance period applicable to such Award, and the denominator of which is the
number of calendar months in such performance period; provided, that for
purposes of this clause (3), “whole calendar months” shall be calculated
commencing on the applicable Grant Date; and provided, however, that in no event
shall such amount exceed any applicable cap or limitation set forth in the PSU
Target Award Notification; or


(ii)Normal Retirement on or after the first anniversary of the Grant Date, the
Participant shall be eligible to receive, following completion of the applicable
performance period, an amount in cash equal to the value of such PSU Award,
calculated as though the Participant had continued to be employed by the
Corporation or one of its Affiliates during the entire performance period.
  
Amounts, if any, to be paid under this Section V.3(B) shall be paid in
accordance with Section V.7 and, if applicable, Section VIII.15.
(C)Restriction on Sale of Shares. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives with
respect to the settlement of a PSU Award, unless the Participant has satisfied
the ownership targets applicable to the Participant as provided in the Stock
Ownership Policy.


4.Dividend Equivalents. Unless otherwise determined by the Administrator in its
sole discretion, Dividend Equivalents shall not be accrued with respect to PSU
Awards during the performance period.




13



--------------------------------------------------------------------------------



5.Assignability. A Participant shall not be permitted to sell, transfer, pledge,
assign or encumber all or any portion of a PSU Award.


6.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to a PSU Award, except to
the extent that a book entry has been entered in the records of the
Corporation’s transfer agent with respect to the Shares paid upon the settlement
of any PSU Award.


7.Time of Payment of PSU Awards. The Compensation Committee shall determine the
extent to which Shares are payable pursuant to a PSU Award as soon as
practicable following the end of the performance period, and such Shares shall
be paid as soon as practicable thereafter and in any event no later than the end
of the period under which payment would be deemed to be a “short-term deferral”
as defined in the regulations under Code Section 409A. Except as provided in
Section V.3(B), payment shall be made in the form of Shares to the Participant’s
brokerage account of record. If the Participant does not have a brokerage
account of record, then in the form of an appropriate book entry entered in the
records of the Corporation’s transfer agent recording the Participant’s
unrestricted interest in the number of Shares earned pursuant to the PSU Award.


VI.
SPECIAL FORFEITURE AND REPAYMENT RULES



Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:
1.Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Award of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited, PSU Awards shall immediately and automatically be forfeited and any
such Shares of Restricted Stock shall be returned to the Corporation and all of
the rights of the Participant to such Awards and the underlying Shares shall
immediately terminate.


2.If the Participant exercised an Option within 12 months prior to the date upon
which the Corporation discovered that the Participant engaged in any actions
described in 3 below, the Participant, upon written notice from the Corporation,
shall immediately pay to the Corporation the economic value realized or obtained
by the exercise of such Option measured at the date of exercise. In addition, if
the restrictions imposed on any Award of Restricted Stock, Restricted Stock
Units or Performance Shares (including any unpaid dividends or Dividend
Equivalents) lapsed, or any PSU Award was settled, within 12 months prior to the
date the Corporation discovered that the Participant engaged in any action
described in 3 below, the Participant, upon written notice from the Corporation,
shall immediately pay to the Corporation the economic value realized or obtained
with respect to such Award, measured at the date such Award vested.


3.The consequences described in 1 and 2 above shall apply if the Participant,
either before or after termination of employment with the Corporation or its
Affiliates:




14



--------------------------------------------------------------------------------



(A)Discloses to others, or takes or uses for the Participant’s own purpose or
the purpose of others, any trade secrets, confidential information, knowledge,
data or know‑how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment, whether or not they are the
Participant’s work product. Examples of such confidential information or trade
secrets include, without limitation, customer lists, supplier lists, pricing and
cost data, computer programs, delivery routes, advertising plans, wage and
salary data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its Affiliates intends or expects secrecy to be maintained;


(B)Fails to promptly return all documents and other tangible items belonging to
the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;


(C)Fails to provide the Corporation with at least 30 days’ written notice prior
to directly or indirectly engaging in, becoming employed by, or rendering
services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;


(D)Fails to inform any new employer, before accepting employment, of the terms
of this paragraph and of the Participant’s continuing obligation to maintain the
confidentiality of the trade secrets and other confidential information
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment with the Corporation or any of
its Affiliates;


(E)Induces or attempts to induce, directly or indirectly, any of the customers
of the Corporation or its Affiliates, employees, representatives or consultants
to terminate, discontinue or cease working with or for the Corporation or its
Affiliates, or to breach any contract with the Corporation or any of its
Affiliates, in order to work with or for, or enter into a contract with, the
Participant or any third party;


(F)Engages in conduct which is not in good faith and which disrupts, damages,
impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or


(G)Fails to meet the Participant’s continuing obligations with respect to
non-disclosure, non-competition and/or non-solicitation under the Participant’s
agreement with the Corporation or any Affiliate.


The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.


15



--------------------------------------------------------------------------------



Any provision of this Section VI which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section VI.
VII.
CHANGE IN CONTROL

If as a result of a Change in Control, the Common Stock ceases to be listed for
trading on a national securities exchange (an “Exchange”), any Option,
Restricted Stock Award, Restricted Stock Unit Award, Performance Share Award or
PSU Award that is unvested on the effective date of the Change in Control shall
continue to vest according to the terms and conditions of such Award, provided
that such Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of an Option, shall consist of an
option with the number of underlying shares and exercise price determined in a
manner consistent with Code Section 424(a) with vesting and any other terms
continuing in the same manner as the replaced Option; (ii) in the case of a
Performance Share Award or PSU Award, shall consist of restricted stock or
restricted stock units with a value (determined using the Surviving Company’s
stock price as of the effective date of the Change in Control) equal to the
value of the Performance Share Award or PSU Award (determined using the
Corporation’s stock price and assuming attainment of target performance or
actual performance achieved, if greater, as of the effective date of the Change
in Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the end of the measuring period over which performance for the
replaced Performance Share Award or PSU Award was to be measured prior to the
granting of the Replacement Award; and (iii) in the case of a Restricted Stock
Award or Restricted Stock Unit Award, shall consist of restricted stock or
restricted stock units with a value (determined using the Surviving Company’s
stock price as of the effective date of the Change in Control) equal to the
value of the Restricted Stock Award or Restricted Stock Unit Award (determined
using the Corporation’s stock price as of the effective date of the Change in
Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the same time and manner as the replaced Award; provided,
however, that in the event of the Participant’s involuntary Separation from
Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of any Replacement Award,
the Replacement Award shall immediately vest and be paid as soon as practicable
following such Separation from Service (subject to Section VIII.14), based on
the fair market value of the underlying shares on the vesting date, or in the
case of options, based on the excess of the fair market value of the underlying
shares over the option exercise price on the vesting date. If any Option,
Restricted Stock Award, Restricted Stock Unit Award, Performance Share Award or
PSU Award that is unvested at the effective time of the Change in Control is not
replaced with a Replacement Award, such Award shall immediately vest and, in the
case of a Performance Share Award or PSU Award, shall vest based upon deemed
attainment of target performance or actual performance achieved, if greater.






16



--------------------------------------------------------------------------------



If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Share Award or PSU Award shall be
replaced with a Restricted Stock Award or Restricted Stock Unit Award where the
number of shares subject to such Restricted Stock Award or Restricted Stock Unit
Award shall be equal to the number of Shares assuming attainment of target
performance or actual performance achieved, if greater, as of the effective date
of the Change in Control with any restrictions on such Restricted Stock Award or
Restricted Stock Unit Award lapsing at the end of the measuring period over
which performance for the replaced Performance Share Award or PSU Award was to
be measured prior to the granting of the replacement Award; provided however,
that, in the event of the Participant’s involuntary Separation from Service by
the Corporation without Cause or Separation from Service by the Participant for
Good Reason during the vesting period of an Award, such Award shall immediately
vest and be paid as soon as practicable following such Separation from Service
(subject to Section VIII.14).
VIII.
MISCELLANEOUS



1.No Effect on Terms of Employment. Participation in the Plan shall not create a
right to further employment with the Participant’s employer (the “Employer”) and
shall not interfere with the ability of the Employer to terminate, with or
without cause, or change the terms of employment of a Participant at any time.


2.Grants to Participants in Foreign Countries. In making grants to Participants
in foreign countries, the Administrator has the full discretion to deviate from
this Statement of Terms and Conditions in order to adjust grants under the Plan
to prevailing local conditions, including custom and legal and tax requirements.
Furthermore, the Corporation reserves the right to impose other requirements on
the Participant’s participation in the Plan on the Award and on any Shares
acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.


3.Information Notification. Any information required to be given under the terms
of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, San Francisco, California
94104, and any notice to be given to a Participant shall be addressed to such
Participant at the address indicated beneath the Participant's name on the Award
Agreement or such other address as either party may designate in writing to the
other. Any such notice shall be deemed to have been duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee
prepaid) in a post office or branch post office.


4.Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive and binding on all interested persons.






17



--------------------------------------------------------------------------------



5.No Effect on Other Benefit Plans. Nothing herein contained shall affect a
Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.


6.Withholding. Regardless of any action the Corporation or the Employer takes
with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to the Participant by the Corporation
and/or the Employer; (2) withholding from proceeds of the sale of Shares
acquired under the Plan either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Participant’s behalf pursuant to this
authorization and any other authorization the Corporation and/or the broker
designated by the Corporation may require the Participant to sign in connection
with the sale of Shares); or (3) withholding Shares to be issued upon grant,
vesting/settlement or exercise, as applicable. Calculation of the number of
Shares to be withheld shall be made based on the closing price of the Common
Stock on the New York Stock Exchange on the date that the amount of tax to be
withheld is determined. In no event, however, shall the Corporation be required
to issue fractional Shares. With respect to an Award other than an Option, if
adequate arrangements to satisfy the obligations with regard to all Tax-Related
Items are not made by the Participant with the Corporation and/or the Employer
prior to the relevant taxable event, the Corporation will satisfy such
obligations as provided above in clause (3) of this paragraph.
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.


18



--------------------------------------------------------------------------------



Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with the Participant's obligations in
connection with the Tax-Related Items.
The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
7.Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.


8.Delaware Law. The interpretation, performance, and enforcement of all Award
Agreements shall be governed by the laws of the State of Delaware.


9.Nature of Grant. In accepting the grant, the Participant acknowledges that:


(A)the Plan is established voluntarily by the Corporation, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Corporation at any time;


(B)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future Award grants, or
benefits in lieu of Awards, even if Awards have been granted repeatedly in the
past;


(C)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;


(D)the Participant is voluntarily participating in the Plan;


(E)the Award and the Shares subject to the Award, and the income from and value
of same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


(F)the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;


(G)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(H)if the underlying Shares do not increase in value, the Options will have no
value;




19



--------------------------------------------------------------------------------



(I)in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever, and whether or
not such forfeiture is later found to be invalid or in breach of employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and the Participant irrevocably
releases the Corporation or its Affiliates from any such claim that may arise;
provided that, notwithstanding the foregoing, in the event any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
the Award, the Participant shall be deemed irrevocably to have waived the
Participant's entitlement to pursue such claim;


(J)for purposes of an Award, the Participant’s employment relationship will be
considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation, the Employer or one of the Corporation’s other
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of the employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Award Agreement or determined by the Corporation in its sole discretion, the
Participant’s right to receive Awards and vest in Awards under the Plan, if any,
will terminate effective as of such date and will not be extended by any notice
period mandated under local law (for example, the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any); similarly, any right to exercise Options under the Plan
after termination of employment will be measured as of the date the Participant
is no longer a bona fide employee of the Corporation, the Employer or one of the
Corporation’s other Affiliates and will not be extended by any notice period
mandated under local law; the Administrator shall have the sole discretion to
determine when the Participant is no longer a bona fide employee for purposes of
an Award (including whether the Participant may still be considered to be
providing services while on a leave of absence);


(K)the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding participation in the Plan
or the Participant’s acquisition or sale of Shares; and


(L)Participant is hereby advised to consult with the Participant's own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.






















20



--------------------------------------------------------------------------------



10.Data Privacy Information and Consent.


(A)Data Collection and Usage. The Corporation and the Employer may collect,
process and use certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is the Participant’s consent.


(B)Stock Plan Administration Service Providers. The Corporation transfers Data
to Merrill Lynch and its affiliated companies, an independent service provider
based in the United States, which is assisting the Corporation with the
implementation, administration and management of the Plan. The Corporation may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. The Participant may
be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.


(C)International Data Transfers. The Corporation and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. The Corporation’s legal basis, where required,
for the transfer of Data is the Participant’s consent.


(D)Data Retention. The Corporation will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.
(E)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Corporation would not be able to grant Awards to the Participant or administer
or maintain such Awards.


(F)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction. Depending on where the
Participant is based, such rights may include the right to (i) request access or
copies of Data the Corporation processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing of Data, (v) portability
of Data, (vi) lodge complaints with competent authorities in the Participant’s
jurisdiction, and/or (vii) receive a list with the names and addresses of any
potential recipients of Data. To receive clarification regarding these rights or
to exercise these rights, the Participant can contact his or her local human
resources representative.


21



--------------------------------------------------------------------------------



By accepting the Award and indicating consent via the Corporation’s acceptance
procedure, the Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Corporation and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, the Participant understands that the Corporation may rely on a
different legal basis for the processing or transfer of Data in the future
and/or request that the Participant provide another data privacy consent form.
If applicable and upon request of the Corporation, the Participant agrees to
provide an executed acknowledgement or data privacy consent form to the Employer
or the Corporation (or any other acknowledgements, agreements or consents that
may be required by the Employer or the Corporation) that the Corporation and/or
the Employer may deem necessary to obtain under the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
that the Participant will not be able to participate in the Plan if the
Participant fails to execute any such acknowledgement, agreement or consent
requested by the Corporation and/or the Employer.
11.Severability. The provisions in this Statement of Terms and Conditions are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


12.Language. The Participant acknowledges that the Participant is proficient in
the English language and, accordingly, understands the provisions of the Plan
and this Statement of Terms and Conditions. If the Participant has received this
Statement of Terms and Conditions or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


13.Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or a third party
designated by the Corporation.


14.Employment Agreement. Notwithstanding any provision contained in these
Statement of Terms and Conditions, the Plan or the Grant Notice to the contrary,
if there is a conflict between Statement of Terms and Conditions, the Plan or
the Grant Notice and the employment agreement by and between the Participant and
the Corporation, as amended from time to time (the “Employment Agreement”), then
the Employment Agreement shall govern.












22



--------------------------------------------------------------------------------



15.Section 409A. If (A) the Participant is a Specified Employee at the time of
the Participant’s Separation from Service, and (B) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six months following the Separation from Service, it will
instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.


IX.
DEFINITIONS



When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:
1.“Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.


2.“Cause” means termination of the Participant’s employment with the Corporation
or an Affiliate upon the Participant’s negligent or willful engagement in
misconduct which, in the sole determination of the Board (or its designee), is
injurious to the Corporation, its employees, or its customers.


3.“Early Retirement” means a termination of employment (other than due to death,
Long-Term Disability or for Cause) which occurs prior to Normal Retirement but
on or after the date on which the Participant’s age (expressed in terms of years
and completed months) plus service with the Corporation or an Affiliate equals
65. For purposes of determining eligibility for Early Retirement, the term
“service” shall include years and completed whole months of service.


4.“Family Member” means any person identified as an “immediate family” member in
Rule 16(a)‑1(e) of the Exchange Act, as such Rule may be amended from time to
time. Notwithstanding the foregoing, the Administrator may designate any other
person(s) or entity(ies) as a “family member.”


5.    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant, which shall not be affected by the
Participant’s incapacity due to physical or mental illness:




23



--------------------------------------------------------------------------------



(A)Any material change by the Corporation in the Participant’s functions, duties
or responsibilities as President and Chief Executive Officer, which change would
cause the Participant’s position with the Corporation to become of less dignity,
responsibility, importance, or scope as compared to the position and attributes
that applied to the Participant immediately prior to the Change in Control, or
an adverse change in the Participant’s title, position or the Participant’s
obligation and right to report directly to the Board, provided, however that
Good Reason shall not be deemed to exist if the Participant ceases to serve as
Chairman;


(B)Any reduction in the Participant’s base annual salary, MIP target or Long
Term Incentive compensation (LTI) targets, which LTI targets include cash awards
with performance periods greater than one year and equity based grants, except
for reductions that are equivalent to reductions applicable to executive
officers of the Corporation;


(C)Any material failure by the Corporation to comply with any of the provisions
of an award (or of any employment agreement between the parties) subsequent to a
Change in Control;


(D)The Corporation’s requiring the Participant to be based at any office or
location more than 25 miles from the office at which the Participant is based on
the date immediately preceding the Change in Control, except for travel
reasonably required in the performance of the Participant’s responsibilities;


(E)Cancellation of the automatic renewal mechanism set forth in the
Participant’s employment agreement;


(F)If the Board removes the Participant as Chairman at or after a Change in
Control (or prior to a Change in Control if at the request of any third party
participating in or causing the Change in Control), unless such removal is
required by then‑applicable law; or


(G)A change in the majority of the members of the Board as it was construed
immediately prior to the Change in Control;


Provided that the Participant gives notice to the Corporation of the existence
of the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Corporation is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’s Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Corporation does not
remedy such condition for such separation to be considered to be for Good
Reason.
6.    “Expiration Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”
7.    “Grant Date” means the date the Administrator grants the Award.
8.    “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.


24



--------------------------------------------------------------------------------



9.    “Long‑Term Disability” means a physical or mental condition in respect of
which the administrator of the Corporation’s long-term disability plan has
determined that the Participant is eligible to receive income replacement
benefits; or, if the Participant is not then a participant in the Corporation’s
long-term disability plan, a physical or mental condition that the administrator
of the Corporation’s long-term disability plan determines would have rendered
the Participant eligible to receive income replacement benefits, had the
Participant been enrolled in such plan.
10.    “Normal Retirement” means termination of employment (other than due to
death, Long-Term Disability or for Cause) at or after age 60 (57, in the case of
a participant in the McKesson Corporation 1984 Executive Benefit Retirement
Plan) with at least 10 years of service with the Corporation or an Affiliate.
For purposes of determining eligibility for Normal Retirement, “service” shall
mean completed whole years of service (12 consecutive months).
11.    “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Expiration Date.
12.    “Separation from Service” means termination of employment with the
Corporation or an affiliate. A Participant shall be deemed to have had a
Separation from Service if the Participant’s service with the Corporation or an
affiliate is reduced to an annual rate that is equal to or less than 20% of the
services rendered, on average, during the immediately preceding three years of
service with the Corporation or an affiliate (or, if providing service to the
Corporation or an affiliate for less than three years, such lesser period).
13.    “Severance” means termination of employment with the Corporation or an
affiliate, and qualified for participation in and entitlement to benefits under
the McKesson Corporation Severance Pay Plan, in accordance with the terms and
conditions of such plan.
14.    “Short‑Term Disability” means short‑term disability as defined in the
Corporation’s short‑term disability plan.
15.    “Specified Employee” means those employees identified by the Corporation
as "Specified Employees" for purposes of Code Section 409A.
16.    “Stock Ownership Policy” means the Corporation’s Stock Ownership Policy,
as amended from time to time, which can be found on McKNet. A Participant or a
Participant’s beneficiary may also request a copy of the Stock Ownership Policy
by writing to the Corporate Secretary at McKesson Corporation, One Post Street,
San Francisco, CA 94104.








25



--------------------------------------------------------------------------------




EXECUTIVE OFFICERS OTHER THAN THE CEO


McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS,
PERFORMANCE SHARES AND PSU AWARDS GRANTED TO OFFICERS PURSUANT TO THE 2013 STOCK
PLAN
Effective for Grants Beginning May 30, 2018


I.
INTRODUCTION



The following terms and conditions shall apply to an Award granted under the
Plan and are subject to the terms and conditions of the Plan. This Statement of
Terms and Conditions is intended to meet the requirements of Code Section 409A
and any rules promulgated thereunder. In the event of any inconsistency between
this Statement of Terms and Conditions and the Plan, the Plan shall govern.
Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan.
II.
OPTIONS



1.Option Agreement. An Option granted under the Plan shall be evidenced by an
Option Agreement setting forth the terms and conditions of the Option, including
whether the Option is an Incentive Stock Option or a Nonstatutory Stock Option
and the number of Shares subject to the Option. Each Option Grant Notice shall
incorporate by reference and be subject to this Statement of Terms and
Conditions, including the special terms and conditions in the Appendix for the
Participant’s country (if any) which forms part of this Statement of Terms and
Conditions, and together both documents shall constitute the Option Agreement.
The Option is also subject to the terms and conditions of the Plan.


2.Exercise Price. The Exercise Price of an Option, as specified in the Option
Agreement, shall be equal to or greater than the Fair Market Value of the Shares
underlying the Option on the Grant Date.


3.Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.




















1



--------------------------------------------------------------------------------



4.Vesting of Right to Exercise Options.


(A)Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule:  (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted,
which will be specified in the Option Grant Notice.


(B)Any vested portion of an Option not exercised hereunder shall accumulate and
be exercisable at any time on or before the Expiration Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.


5.Limits on Option Period and Acceleration of Vesting. The Option Period may end
before the Expiration Date, and in certain circumstances the vesting schedule of
an Option may be accelerated (subject to the provisions of Section V), as
follows:


(A)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period for reasons other than for Cause,
Long-Term Disability, Normal Retirement, Early Retirement, Severance under the
circumstances provided in Section II.5(F)(ii), or death, the Option Period shall
end on the earlier of (i) 90 days after the date of the Participant’s
termination of employment and (ii) the Expiration Date, and in all cases the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of the Participant's Short-Term Disability or because the
Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Notwithstanding any other provision in this Section II.5, if a Participant’s
employment is terminated for Cause during the Option Period, the Option Period
shall end on the date of such termination of employment and the Option shall
thereupon not be exercisable to any extent whatsoever.


(C)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Long-Term Disability, the
vesting schedule of the Participant’s Option shall be accelerated, the Option
shall become fully exercisable and the Option Period shall end on the earlier of
(i) three years after the date of the Participant’s termination of employment
and (ii) the Expiration Date.










2



--------------------------------------------------------------------------------



(D)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Early Retirement, (i) the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such retirement and
(ii) the Option Period for that portion of the Option designated as a
Nonstatutory Stock Option shall end on the earlier of (a) three years after the
date of such retirement and (b) the Expiration Date.


(E)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Normal Retirement:
 
(i)If such Normal Retirement occurs prior to the first anniversary of the Grant
Date of the Option, such Option shall be subject to the provisions of Section
II.5(D) as though the Participant were eligible for Early Retirement; and


(ii)If such Normal Retirement occurs on or after the first anniversary of the
Grant Date of an Option, (a) that portion of the Option designated as a
Nonstatutory Stock Option shall continue to vest as set forth in the foregoing
Section II.4 as though the Participant had continued to be employed by the
Corporation or one of its Affiliates during such vesting period, and (b) the
Option Period for such portion of the Option designated as a Nonstatutory Stock
Option shall end on the Expiration Date.


(F)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Severance, and


(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then (a) the vesting schedule of the Participant’s Option shall be accelerated
as to the portion of the Option that would have vested in accordance with the
vesting schedule set forth in the foregoing Section II.4 as if the Participant
had continued to be employed by the Corporation or one of its Affiliates six
months after the termination date, and (b) the expiration of the Option Period
provided in Section II.5(A) shall apply; provided that if the Participant is
also eligible for Early Retirement at the time of the termination of employment,
then the expiration of the Option Period provided in Section II.5(D) shall
apply; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date,
and:


(a)The first anniversary of the Grant Date of the applicable Award has not
occurred on or prior to the termination date, then such Option shall be subject
to the Early Retirement provision in Section II.5(D); and












3



--------------------------------------------------------------------------------



(b)The first anniversary of the Grant Date of the applicable Award has occurred
on or prior to the termination date, then (x) that portion of the Option
designated as a Nonstatutory Stock Option shall continue to vest as set forth in
the foregoing Section II.4 as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such vesting period,
and (y) the Option Period for such portion of the Option designated as a
Nonstatutory Stock Option shall end on the Expiration Date.
 
(G)If a Participant should die (i) while in the employ of the Corporation or an
Affiliate and (ii) during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end on the earlier of (a) three years after
the date of death and (b) the Expiration Date, and the Participant’s Beneficiary
may exercise the entire unexercised portion of the then exercisable Shares
covered by such Option (or any lesser amount) remaining on the date of death.


(H)If a Participant who ceases to be a bona fide employee of the Corporation or
an Affiliate is subsequently rehired prior to the expiration of the
Participant's Option, then the Option shall continue to remain outstanding until
the earlier of (i) such time as the Participant subsequently terminates
employment and (ii) the Expiration Date. Upon the Participant’s subsequent
termination of employment, the post-termination exercise period calculated
pursuant to the terms and conditions of this Section II.5 shall be reduced by
the number of days between the date of the Participant’s initial termination of
employment and the Participant's re-hire date; provided, however, that if the
rehired Participant continues to be employed by the Corporation or an Affiliate
for at least one year from the Participant's rehire date, then the post
termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (G) and shall not be adjusted as described in this
Section II.5(H).














































4



--------------------------------------------------------------------------------



6.Method of Exercise. A Participant may exercise an Option with respect to all
or any part of the exercisable Shares as follows:


(A)By giving the Corporation, or its authorized representative designated for
this purpose, written notice of such exercise specifying the number of Shares as
to which the Option is so exercised. Such notice shall be accompanied by an
amount equal to the Exercise Price multiplied by the number of Shares exercised,
in the form of any one or combination of the following:  cash or a certified
check, bank draft, postal or express money order payable to the order of the
Corporation in lawful money of the United States. Unless otherwise determined by
the Administrator in its sole discretion, the Participant may pay the Exercise
Price, in whole or in part, by tendering to the Corporation or its authorized
representative Shares, which have been owned by the Participant for at least six
months prior to said tender, and having a fair market value, as determined by
the Corporation, equal to the Exercise Price, or in lieu of the delivery of
actual Shares in such tender, the Corporation may accept an attestation by the
Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares of record or in an
account in street name to satisfy the Exercise Price, and such attestation will
be deemed a tender of Shares for purposes of this method of exercise. The
Corporation or its authorized representative may accept payment of the amount
due upon the exercise of the Option in the form of a Participant’s personal
check. Payment may also be made by delivery (including by FAX transmission) to
the Corporation or its authorized representative of an executed irrevocable
Option exercise form together with irrevocable instructions to an approved
registered investment broker to sell Shares in an amount sufficient to pay the
Exercise Price plus any applicable Tax-Related Items (as defined in Section
VIII.6) and to transfer the proceeds of such sale to the Corporation.


(B)If required by the Corporation, by giving satisfactory assurance in writing,
signed by the Participant, the Participant shall give the Participant's
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (i) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (ii) any other sale of the Shares
with respect to which, in the opinion of counsel for the Corporation, such
assurance is not required to be given in order to comply with the provisions of
the Securities Act.


(C)As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VIII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.




5



--------------------------------------------------------------------------------



7.Limitations on Transfer. An Option shall, during a Participant’s lifetime, be
exercisable only by the Participant. No Option or any right granted thereunder
shall be transferable by the Participant by operation of law or otherwise, other
than by will or the laws of descent and distribution. Notwithstanding the
foregoing: (A) a Participant may designate a beneficiary to succeed, after the
Participant’s death, to all of the Participant’s Options outstanding on the date
of death; (B) a Nonstatutory Stock Option may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the U.S.
Employee Retirement Income Security Act; and (C) any Participant, who is a
senior executive officer recommended by the Chief Executive Officer of the
Corporation and approved by the Administrator may voluntarily transfer any
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.


8.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.


III.
RESTRICTED STOCK



1.Restricted Stock Agreement. A Restricted Stock Award granted under the Plan
shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions, including
the special terms and conditions in the Appendix for the Participant’s country
(if any) which forms part of this Statement of Terms and Conditions, and
together both documents shall constitute the Restricted Stock Agreement. The
Restricted Stock Award is also subject to the terms and conditions of the Plan.


2.Rights with Respect to Shares of Restricted Stock. Upon written acceptance of
a Restricted Stock Award by a Participant, including the restrictions and other
terms and conditions described in the Plan and the Restricted Stock Agreement,
the Corporation shall cause an appropriate book entry to be entered in the
records of the Corporation’s transfer agent recording the Participant’s interest
in the Restricted Stock. From and after the Grant Date, the Participant shall
have the rights of Common Stock ownership, including the right to vote and to
receive dividends on Shares of Restricted Stock, subject to the terms,
conditions and restrictions described in the Plan and the Restricted Stock
Agreement.












6



--------------------------------------------------------------------------------



3.Special Restrictions. Each Restricted Stock Award made under the Plan shall be
subject to the following terms, conditions and restrictions and such additional
terms, conditions and restrictions as may be determined by the Administrator;
provided, however, that no Restricted Stock grant shall be subject to additional
terms, conditions and restrictions which are more favorable to a Participant
than the terms, conditions and restrictions set forth elsewhere in the Plan or
the Restricted Stock Agreement.


(A)Restrictions. Until the restrictions imposed on any Restricted Stock grant
shall lapse (the “Restriction Period”), Shares of Restricted Stock granted to a
Participant (i) shall not be sold, assigned, transferred, pledged, hypothecated,
or otherwise disposed of, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the U.S. Employee Retirement Income
Security Act and (ii) shall, if the Participant’s continuous employment with the
Corporation or any of its Affiliates shall terminate for any reason (except as
otherwise provided in the Plan, or in Section III.3(B) or Section III.3(C)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of the Participant's Short‑Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long-Term Disability or Normal
Retirement. Notwithstanding any provision to the contrary contained in the
Restricted Stock Grant Notice, if a Participant who has been in the continuous
employment of the Corporation or any of its Affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation or
an Affiliate as a result of:


(i)Death or Long-Term Disability, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination; or
 
(ii)Normal Retirement on or after the first anniversary of the Grant Date of any
time-based vesting Restricted Stock Award, the restrictions applicable to such
Restricted Stock Award shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section III.3(B)(ii) shall not apply to
any Restricted Stock Award the vesting of which is based, in whole or in part,
on attainment of performance objectives. The procedures set forth in Section
VIII.6 will be applied for any taxes due upon the lapse of restrictions imposed
on a Restricted Stock Award due to a Participant’s Normal Retirement
eligibility.














7



--------------------------------------------------------------------------------



(C)Termination of Employment by Reason of Severance. Notwithstanding any
provision to the contrary contained in the Restricted Stock Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date of a Restricted Stock Award ceases to be
a bona fide employee of the Corporation or an Affiliate as a result of
Severance, and:


(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then the restrictions applicable to any time-based vesting Restricted Stock
Award shall lapse upon the Participant’s termination date, as to such Shares of
Restricted Stock that would have vested at such time(s) as are set forth in the
applicable Grant Notice as if the Participant had continued to be employed by
the Corporation or one of its Affiliates during the six-month period after the
Participant’s termination date; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date of the Restricted Stock Award has
occurred on or prior to the termination date, then the restrictions applicable
to the time-based vesting Restricted Stock Award shall continue to lapse at such
time(s) as are set forth in the applicable Grant Notice, as though the
Participant had continued to be employed by the Corporation or one of its
Affiliates during the restricted period; provided that if the first anniversary
of the Grant Date of the Restricted Stock Award has not occurred on or prior to
the termination date, then the additional vesting terms and conditions provided
in Section III.3(C)(i) shall apply to such award.


Notwithstanding the foregoing, this Section III.3(C) shall not apply to any
Restricted Stock Award the vesting of which is based, in whole or in part, on
attainment of performance objectives. The procedures set forth in Section VII.6
will be applied for any taxes due upon the lapse of restrictions imposed on a
Restricted Stock Award due to a Participant’s Normal Retirement eligibility.


(D)Restriction on Sale. The Administrator reserves the right to impose a
restriction on the sale of Shares that the Participant receives upon the vesting
and settlement of a Restricted Stock Award, unless the Participant has satisfied
the ownership targets applicable to the Participant as provided in the Stock
Ownership Policy.


4.Dividends. Cash dividends paid with respect to Restricted Stock during the
Restriction Period shall be credited on behalf of the Participant to a deferred
cash account (in a manner designed to comply with Code Section 409A) and the
restrictions on such cash dividends shall lapse at the same time that the
restrictions lapse on the associated Restricted Stock Award. Stock dividends
paid with respect to Restricted Stock during the Restriction Period shall be
treated as Restricted Stock which shall be subject to the same restrictions as
the original award for the duration of the Restriction Period.






8



--------------------------------------------------------------------------------



5.Election to Recognize Gross Income in the Year of Grant. If any Participant
validly elects within 30 days of the Grant Date, to include in gross income for
federal income tax purposes an amount equal to the fair market value of the
Shares of Restricted Stock granted on the Grant Date, such Participant shall (at
the same time or prior to the date that the Participant files the Participant's
election with the Internal Revenue Service) (A) pay to the Corporation, or make
arrangements satisfactory to the Administrator to pay to the Corporation in the
year of such grant, any federal, state or local taxes required to be withheld
with respect to such Shares in accordance with Section VIII.6, and (B) provide
the Administrator with a copy of the election filed with the Internal Revenue
Service.
  
6.Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.


7.Expiration of Restriction Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.


IV.
RESTRICTED STOCK UNITS AND PERFORMANCE SHARES



1.Award Agreement.


(A)Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions, including the special
terms and conditions in the Appendix for the Participant’s country (if any)
which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.


(B)Performance Shares granted under the Plan shall be evidenced by a Performance
Share Agreement to be executed by the Participant and the Corporation setting
forth the terms and conditions of the Performance Shares. Each Performance Share
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions, including the special terms and conditions in the Appendix
for the Participant’s country (if any) which forms part of this Statement of
Terms and Conditions, and together both documents shall constitute the
Performance Share Agreement. Performance Shares are also subject to the terms
and conditions of the Plan.


2.Special Restrictions. Restricted Stock Units and Performance Shares granted
under the Plan shall be subject to the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator, consistent with the terms of the Plan.




9



--------------------------------------------------------------------------------



(A)Restrictions. If a Participant ceases to be a bona fide employee of the
Corporation or any Affiliate (except as otherwise provided in the Plan, or in
Section IV.2(B) or Section IV.2(C)) prior to the lapse of the restrictions
imposed on the Award, the unvested Restricted Stock Units or Performance Shares
shall be canceled, and all the rights of the Participant to such Awards shall
immediately terminate. If a Participant is absent from work with the Corporation
or an Affiliate because of the Participant's Short-Term Disability or because
the Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long-Term Disability or Normal
Retirement. Notwithstanding any provision contained to the contrary in the
Restricted Stock Unit Grant Notice or Performance Share Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date of such Award ceases to be a bona fide
employee of the Corporation or an Affiliate as a result of:


(i)Death or Long-Term Disability, then the restrictions imposed on any Award of
Restricted Stock Units or Performance Shares shall lapse on the date of such
termination; or


(ii)Normal Retirement on or after the first anniversary of the Grant Date of any
time-based vesting Restricted Stock Units, the restrictions applicable to such
Restricted Stock Units shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section IV.2(B)(ii) shall not apply to
any Performance Shares or any Restricted Stock Units the vesting of which is
based, in whole or in part, on attainment of performance objectives.


(C)Termination of Employment by Reason of Severance. Notwithstanding
any provision to the contrary contained in the Restricted Stock Unit Grant
Notice, if a Participant who has been in the continuous employment of the
Corporation or any of its Affiliates since the Grant Date of a Restricted Stock
Unit Award ceases to be a bona fide employee of the Corporation or an Affiliate
as a result of Severance, and:


(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then the restrictions applicable to any time-based vesting Restricted Stock Unit
Award shall lapse upon the termination date, as to such Restricted Stock Units
that would have vested at such time(s) as are set forth in the applicable Grant
Notice as if the Participant had continued to be employed by the Corporation or
one of its Affiliates during the six-month period after the termination date; or










10



--------------------------------------------------------------------------------



(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date has occurred on or prior to the
termination date, then the restrictions applicable to any time-based vesting
Restricted Stock Units shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during the restricted
period; provided that if the first anniversary of the Grant Date of the
Restricted Stock Unit Award has not occurred on or prior to the termination
date, then the additional vesting terms provided in Section IV.2(C)(i) will
apply to such award.


Notwithstanding the foregoing, this Section IV.2(C) shall not apply to any
Restricted Stock Units the vesting of which is based, in whole or in part, on
attainment of performance objectives.


(D)Restriction on Sale. The Compensation Committee reserves the right to impose
a restriction on the sale of Shares that the Participant receives upon the
settlement of Restricted Stock Units or Performance Shares, unless the
Participant has satisfied the ownership targets applicable to the Participant as
provided in the Stock Ownership Policy.


3.Dividend Equivalents. Subject to the discretion of the Compensation Committee,
dividend equivalents shall be credited in respect of Restricted Stock Units and
Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Award of Restricted
Stock Units or Performance Shares (as applicable), and cash dividends, along
with accrued interest (if any) on such cash dividends, shall be paid in a lump
sum at the same time that the Shares underlying the Restricted Stock Unit or
Performance Share Award, and to which the cash dividends relate, are
distributed. Stock dividends shall be converted into additional Restricted Stock
Units or Performance Shares, which will be subject to all of the terms and
conditions of the underlying Restricted Stock Units or Performance Shares,
including the same vesting restrictions as the underlying Award.


4.Assignability. A Participant shall not be permitted to sell, transfer, pledge,
assign or encumber Restricted Stock Units or Performance Shares, other than
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the U.S. Employee Retirement Income Security Act.
  
5.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to an Award of Restricted
Stock Units or Performance Shares except to the extent that a book entry has
been entered in the records of the Corporation’s transfer agent with respect to
the Shares paid upon the settlement of any vested Restricted Stock Units or
Performance Shares.










11



--------------------------------------------------------------------------------



6.Time of Payment of Restricted Stock Units and Performance Shares. Upon the
lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted Stock Units and Performance Shares that were not
forfeited pursuant to Section IV.2(A), Section IV.2(B)(i), Section
IV.2(C)(i), or Section V shall be paid to the Participant as soon as reasonably
practicable after the restrictions lapse. Payment shall be made in Shares to the
Participant’s brokerage account of record. If the Participant does not have a
brokerage account of record, then in the form of an appropriate book entry
entered in the records of the Corporation’s transfer agent recording the
Participant’s unrestricted interest in the number of Shares subject to the
Restricted Stock Units or Performance Shares.


Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement, or is eligible for additional vesting under Section IV.2(C)(ii),
prior to the date of the lapse of restrictions imposed on Restricted Stock Units
and the vesting provisions of Section IV.2(B)(ii) or Section IV.2(C)(ii) apply,
then such Restricted Stock Units shall be paid to the Participant’s brokerage
account of record as soon as reasonably practicable after the earlier of the
Participant’s Separation from Service or the originally scheduled vesting date
(in any event before the end of the calendar year in which such date occurs),
subject to the delay of payment (if applicable) provided in Section VIII.14. The
procedures set forth in Section VIII.6 will be applied for any taxes due upon
the lapse of restrictions imposed on a Restricted Stock Award due to a
Participant’s Normal Retirement eligibility or additional vesting as provided in
Section IV.2(C)(ii).
V.
PERFORMANCE STOCK Unit (“PSU”) AWARDs



1.Award Agreement. PSU Awards shall be evidenced by a PSU Target Award
Notification to be executed by the Participant and the Corporation setting forth
the terms and conditions of the PSU Award. PSU Awards are “Other Share-Based
Awards” as provided under Section 11 of the Plan. Each PSU Target Notification
shall incorporate by reference and be subject to this Statement of Terms and
Conditions, including the special terms and conditions in the Appendix for the
Participant’s country (if any) which forms part of this Statement of Terms and
Conditions, and together both documents shall constitute the PSU Award
Agreement. The PSU Awards are also subject to the terms and conditions of the
Plan.
  
2.Number of Shares Granted Based on Performance. The performance period of a PSU
Award shall be greater than one year, and performance shall be based on such
criteria as the Compensation Committee shall determine in its discretion at the
beginning of the performance period. Following the end of the performance
period, the Compensation Committee shall determine the extent to which the
criteria have been achieved, and shall authorize the grant and issuance of
Shares in respect of the PSU Award.


3.Special Conditions. PSU Awards shall be subject to the following terms,
conditions and restrictions and such additional terms, conditions and
restrictions as may be determined by the Compensation Committee, consistent with
the terms of the Plan.














12



--------------------------------------------------------------------------------



(A)Forfeiture. If a Participant ceases to be a bona fide employee of the
Corporation or any Affiliate (except as otherwise provided in the Plan or in
Section V.3(B)) prior to the end of the performance period, any then-outstanding
PSU Awards shall be canceled, and all the rights of the Participant to such
Awards shall immediately terminate. If a Participant is absent from work with
the Corporation or an Affiliate because of the Participant's Short-Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Compensation Committee may otherwise expressly
determine.


(B)Termination of Employment by Reason of Death, Long-Term Disability or Normal
Retirement. Notwithstanding any provision contained herein or in the Plan, the
PSU Award Agreement to the contrary, if a Participant who has been in the
continuous employment of the Corporation or any of its Affiliates since the
Grant Date of such Award ceases to be a bona fide employee of the Corporation or
an Affiliate as a result of:


(i)Death or Long-Term Disability, the Participant shall be eligible to receive,
following completion of the applicable performance period, an amount in cash
equal to the value of a prorated portion of each such PSU Award, equal to
(1) the target number of PSUs subject to such Award, multiplied by (2) the
performance criteria determined by the Compensation Committee to apply to such
Award, multiplied by (3) a fraction, the numerator of which is the number of
whole calendar months, rounded down to the nearest whole month, during which the
Participant provided Service to the Corporation or an Affiliate during the
performance period applicable to such Award, and the denominator of which is the
number of calendar months in such performance period; provided, that for
purposes of this clause (3), “whole calendar months” shall be calculated
commencing on the applicable Grant Date; provided, however, that in no event
shall such amount exceed any applicable cap or limitation set forth in the PSU
Target Award Notification; or


(ii)Normal Retirement on or after the first anniversary of the Grant Date, the
Participant shall be eligible to receive, following completion of the applicable
performance period, an amount in cash equal to the value of such PSU Award,
calculated as though the Participant had continued to be employed by the
Corporation or one of its Affiliates during the entire performance period.
  
Amounts, if any, to be paid under this Section V.3(B) shall be paid in
accordance with Section V.7 and, if applicable, Section VIII.14.
(C)Restriction on Sale of Shares. The Compensation Committee reserves the right
to impose a restriction on the sale of Shares that the Participant receives with
respect to the settlement of a PSU Award, unless the Participant has satisfied
the ownership targets applicable to the Participant as provided in the Stock
Ownership Policy.


4.Dividend Equivalents. Unless otherwise determined by the Administrator in its
sole discretion, Dividend Equivalents shall not be accrued with respect to PSU
Awards during the performance period.
 


13



--------------------------------------------------------------------------------



5.Assignability. A Participant shall not be permitted to sell, transfer, pledge,
assign or encumber all or any portion of a PSU Award.
  
6.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to a PSU Award, except to
the extent that a book entry has been entered in the records of the
Corporation’s transfer agent with respect to the Shares paid upon the settlement
of any PSU Award.


7.Time of Payment of PSU Awards. The Compensation Committee shall determine the
extent to which Shares are payable pursuant to a PSU Award as soon as
practicable following the end of the performance period, and such Shares shall
be paid as soon as practicable thereafter and in any event no later than the end
of the period under which payment would be deemed to be a “short-term deferral”
as defined in the regulations under Code Section 409A. Except as provided in
Section V.3(B), payment shall be made in the form of Shares to the Participant’s
brokerage account of record. If the Participant does not have a brokerage
account of record, then in the form of an appropriate book entry entered in the
records of the Corporation’s transfer agent recording the Participant’s
unrestricted interest in the number of Shares earned pursuant to the PSU Award.
  
VI.
SPECIAL FORFEITURE AND REPAYMENT RULES



Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:
1.Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Award of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited, PSU Awards shall immediately and automatically be forfeited and any
such Shares of Restricted Stock shall be returned to the Corporation and all of
the rights of the Participant to such Awards and the underlying Shares shall
immediately terminate.


2.If the Participant exercised an Option within 12 months prior to the date upon
which the Corporation discovered that the Participant engaged in any actions
described in 3 below, the Participant, upon written notice from the Corporation,
shall immediately pay to the Corporation the economic value realized or obtained
by the exercise of such Option measured at the date of exercise. In addition, if
the restrictions imposed on any Award of Restricted Stock, Restricted Stock
Units or Performance Shares (including any unpaid dividends or Dividend
Equivalents) lapsed, or any PSU Award was settled, within 12 months prior to the
date the Corporation discovered that the Participant engaged in any action
described in 3 below, the Participant, upon written notice from the Corporation,
shall immediately pay to the Corporation the economic value realized or obtained
with respect to such Award, measured at the date such Award vested.


3.The consequences described in 1 and 2 above shall apply if the Participant,
either before or after termination of employment with the Corporation or its
Affiliates:






14



--------------------------------------------------------------------------------



(A)Discloses to others, or takes or uses for the Participant’s own purpose or
the purpose of others, any trade secrets, confidential information, knowledge,
data or know‑how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment, whether or not they are the
Participant’s work product. Examples of such confidential information or trade
secrets include, without limitation, customer lists, supplier lists, pricing and
cost data, computer programs, delivery routes, advertising plans, wage and
salary data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its Affiliates intends or expects secrecy to be maintained;


(B)Fails to promptly return all documents and other tangible items belonging to
the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;


(C)Fails to provide the Corporation with at least 30 days’ written notice prior
to directly or indirectly engaging in, becoming employed by, or rendering
services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;


(D)Fails to inform any new employer, before accepting employment, of the terms
of this paragraph and of the Participant’s continuing obligation to maintain the
confidentiality of the trade secrets and other confidential information
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment with the Corporation or any of
its Affiliates;


(E)Induces or attempts to induce, directly or indirectly, any of the customers
of the Corporation or its Affiliates, employees, representatives or consultants
to terminate, discontinue or cease working with or for the Corporation or its
Affiliates, or to breach any contract with the Corporation or any of its
Affiliates, in order to work with or for, or enter into a contract with, the
Participant or any third party;
 
(F)Engages in conduct which is not in good faith and which disrupts, damages,
impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or


(G)Fails to meet the Participant’s continuing obligations with respect to
non-disclosure, non-competition and/or non-solicitation under the Participant’s
agreement with the Corporation or any Affiliate.


The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.


15



--------------------------------------------------------------------------------



Any provision of this Section VI which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section VI.
VII.
CHANGE IN CONTROL

  
If as a result of a Change in Control, the Common Stock ceases to be listed for
trading on a national securities exchange (an “Exchange”), any Option,
Restricted Stock Award, Restricted Stock Unit Award, Performance Share Award or
PSU Award that is unvested on the effective date of the Change in Control shall
continue to vest according to the terms and conditions of such Award, provided
that such Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of an Option, shall consist of an
option with the number of underlying shares and exercise price determined in a
manner consistent with Code Section 424(a) with vesting and any other terms
continuing in the same manner as the replaced Option; (ii) in the case of a
Performance Share Award or PSU Award, shall consist of restricted stock or
restricted stock units with a value (determined using the Surviving Company’s
stock price as of the effective date of the Change in Control) equal to the
value of the Performance Share Award or PSU Award (determined using the
Corporation’s stock price and assuming attainment of target performance or
actual performance achieved, if greater, as of the effective date of the Change
in Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the end of the measuring period over which performance for the
replaced Performance Share Award or PSU Award was to be measured prior to the
granting of the Replacement Award; and (iii) in the case of a Restricted Stock
Award or Restricted Stock Unit Award, shall consist of restricted stock or
restricted stock units with a value (determined using the Surviving Company’s
stock price as of the effective date of the Change in Control) equal to the
value of the Restricted Stock Award or Restricted Stock Unit Award (determined
using the Corporation’s stock price as of the effective date of the Change in
Control), with any restrictions on such restricted stock or restricted stock
units lapsing at the same time and manner as the replaced Award; provided,
however, that in the event of the Participant’s involuntary Separation from
Service by the Corporation without Cause or Separation from Service by the
Participant for Good Reason during the vesting period of any Replacement Award,
the Replacement Award shall immediately vest and be paid as soon as practicable
following such Separation from Service (subject to Section VIII.14), based on
the fair market value of the underlying shares on the vesting date, or in the
case of options, based on the excess of the fair market value of the underlying
shares over the option exercise price on the vesting date. If any Option,
Restricted Stock Award, Restricted Stock Unit Award, Performance Share Award or
PSU Award that is unvested at the effective time of the Change in Control is not
replaced with a Replacement Award, such Award shall immediately vest and, in the
case of a Performance Share Award or PSU Award, shall vest based upon deemed
attainment of target performance or actual performance achieved, if greater.






16



--------------------------------------------------------------------------------



If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Share Award or PSU Award shall be
replaced with a Restricted Stock Award or Restricted Stock Unit Award where the
number of shares subject to such Restricted Stock Award or Restricted Stock Unit
Award shall be equal to the number of Shares assuming attainment of target
performance or actual performance achieved, if greater, as of the effective date
of the Change in Control with any restrictions on such Restricted Stock Award or
Restricted Stock Unit Award lapsing at the end of the measuring period over
which performance for the replaced Performance Share Award or PSU Award was to
be measured prior to the granting of the replacement Award; provided however,
that, in the event of the Participant’s involuntary Separation from Service by
the Corporation without Cause or Separation from Service by the Participant for
Good Reason during the vesting period of an Award, such Award shall immediately
vest and be paid as soon as practicable following such Separation from Service
(subject to Section VIII.14).
VIII.
MISCELLANEOUS



1.No Effect on Terms of Employment. Participation in the Plan shall not create a
right to further employment with the Participant’s employer (the “Employer”) and
shall not interfere with the ability of the Employer to terminate, with or
without cause, or change the terms of employment of a Participant at any time.


2.Grants to Participants in Foreign Countries. In making grants to Participants
in foreign countries, the Administrator has the full discretion to deviate from
this Statement of Terms and Conditions in order to adjust grants under the Plan
to prevailing local conditions, including custom and legal and tax requirements.
Furthermore, the Corporation reserves the right to impose other requirements on
the Participant’s participation in the Plan on the Award and on any Shares
acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.


3.Information Notification. Any information required to be given under the terms
of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, San Francisco, California
94104, and any notice to be given to a Participant shall be addressed to such
Participant at the address indicated beneath the Participant's name on the Award
Agreement or such other address as either party may designate in writing to the
other. Any such notice shall be deemed to have been duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee
prepaid) in a post office or branch post office.


4.Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive and binding on all interested persons.








17



--------------------------------------------------------------------------------



5.No Effect on Other Benefit Plans. Nothing herein contained shall affect a
Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.


6.Withholding. Regardless of any action the Corporation or the Employer takes
with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to the Participant by the Corporation
and/or the Employer; (2) withholding from proceeds of the sale of Shares
acquired under the Plan either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Participant’s behalf pursuant to this
authorization and any other authorization the Corporation and/or the broker
designated by the Corporation may require the Participant to sign in connection
with the sale of Shares); or (3) withholding Shares to be issued upon grant,
vesting/settlement or exercise, as applicable. Calculation of the number of
Shares to be withheld shall be made based on the closing price of the Common
Stock on the New York Stock Exchange on the date that the amount of tax to be
withheld is determined. In no event, however, shall the Corporation be required
to issue fractional Shares. With respect to an Award other than an Option, if
adequate arrangements to satisfy the obligations with regard to all Tax-Related
Items are not made by the Participant with the Corporation and/or the Employer
prior to the relevant taxable event, the Corporation will satisfy such
obligations as provided above in clause (3) of this paragraph.
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.


18



--------------------------------------------------------------------------------



Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with the Participant's obligations in
connection with the Tax-Related Items.
The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
7.Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.


8.Delaware Law. The interpretation, performance, and enforcement of all Award
Agreements shall be governed by the laws of the State of Delaware.


9.Nature of Grant. In accepting the grant, the Participant acknowledges that:


(A)the Plan is established voluntarily by the Corporation, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Corporation at any time;


(B)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future Award grants, or
benefits in lieu of Awards, even if Awards have been granted repeatedly in the
past;


(C)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;


(D)the Participant is voluntarily participating in the Plan;


(E)the Award and the Shares subject to the Award, and the income from and value
of same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


(F)the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;


(G)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(H)if the underlying Shares do not increase in value, the Options will have no
value;










19



--------------------------------------------------------------------------------



(I)in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever, and whether or
not such forfeiture is later found to be invalid or in breach of employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and the Participant irrevocably
releases the Corporation or its Affiliates from any such claim that may arise;
provided that, notwithstanding the foregoing, in the event any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
the Award, the Participant shall be deemed irrevocably to have waived the
Participant's entitlement to pursue such claim;
  
(J)for purposes of an Award, the Participant’s employment relationship will be
considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation, the Employer or one of the Corporation’s other
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of the employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Award Agreement or determined by the Corporation in its sole discretion, the
Participant’s right to receive Awards and vest in Awards under the Plan, if any,
will terminate effective as of such date and will not be extended by any notice
period mandated under local law (for example, the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any); similarly, any right to exercise Options under the Plan
after termination of employment will be measured as of the date the Participant
is no longer a bona fide employee of the Corporation, the Employer or one of the
Corporation’s other Affiliates and will not be extended by any notice period
mandated under local law; the Administrator shall have the sole discretion to
determine when the Participant is no longer a bona fide employee for purposes of
an Award (including whether the Participant may still be considered to be
providing services while on a leave of absence);
 
(K)the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding participation in the Plan
or the Participant’s acquisition or sale of Shares; and


(L)Participant is hereby advised to consult with the Participant's own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.
























20



--------------------------------------------------------------------------------



10.Data Privacy Information and Consent.
  
(A)Data Collection and Usage. The Corporation and the Employer may collect,
process and use certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is the Participant’s consent.


(B)Stock Plan Administration Service Providers. The Corporation transfers Data
to Merrill Lynch and its affiliated companies, an independent service provider
based in the United States, which is assisting the Corporation with the
implementation, administration and management of the Plan. The Corporation may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. The Participant may
be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.


(C)International Data Transfers. The Corporation and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. The Corporation’s legal basis, where required,
for the transfer of Data is the Participant’s consent.


(D)Data Retention. The Corporation will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.


(E)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Corporation would not be able to grant Awards to the Participant or administer
or maintain such Awards.


(F)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction. Depending on where the
Participant is based, such rights may include the right to (i) request access or
copies of Data the Corporation processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing of Data, (v) portability
of Data, (vi) lodge complaints with competent authorities in the Participant’s
jurisdiction, and/or (vii) receive a list with the names and addresses of any
potential recipients of Data. To receive clarification regarding these rights or
to exercise these rights, the Participant can contact his or her local human
resources representative.


21



--------------------------------------------------------------------------------



By accepting the Award and indicating consent via the Corporation’s acceptance
procedure, the Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Corporation and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, the Participant understands that the Corporation may rely on a
different legal basis for the processing or transfer of Data in the future
and/or request that the Participant provide another data privacy consent form.
If applicable and upon request of the Corporation, the Participant agrees to
provide an executed acknowledgement or data privacy consent form to the Employer
or the Corporation (or any other acknowledgements, agreements or consents that
may be required by the Employer or the Corporation) that the Corporation and/or
the Employer may deem necessary to obtain under the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
that the Participant will not be able to participate in the Plan if the
Participant fails to execute any such acknowledgement, agreement or consent
requested by the Corporation and/or the Employer.
11.Severability. The provisions in this Statement of Terms and Conditions are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


12.Language. The Participant acknowledges that the Participant is proficient in
the English language and, accordingly, understands the provisions of the Plan
and this Statement of Terms and Conditions. If the Participant has received this
Statement of Terms and Conditions or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


13.Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or a third party
designated by the Corporation.


























22



--------------------------------------------------------------------------------



14.Section 409A. If (A) the Participant is a Specified Employee at the time of
the Participant’s Separation from Service, and (B) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six months following the Separation from Service, it will
instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.


IX.
DEFINITIONS



When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:
1.“Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.


2.“Cause” means termination of the Participant’s employment with the Corporation
or an Affiliate upon the Participant’s negligent or willful engagement in
misconduct which, in the sole determination of the Chief Executive Officer of
the Corporation (or the Chief Executive Officer’s designee), is injurious to the
Corporation, its employees, or its customers.
  
3.“Early Retirement” means a termination of employment (other than due to death,
Long-Term Disability or for Cause) which occurs prior to Normal Retirement but
on or after the date on which the Participant’s age (expressed in terms of years
and completed months) plus service with the Corporation or an Affiliate equals
65. For purposes of determining eligibility for Early Retirement, the term
“service” shall include years and completed whole months of service.


4.“Family Member” means any person identified as an “immediate family” member in
Rule 16(a)‑1(e) of the Exchange Act, as such Rule may be amended from time to
time. Notwithstanding the foregoing, the Administrator may designate any other
person(s) or entity(ies) as a “family member.”


5.    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:
(A)    Any material change by the Corporation in the Participant’s functions,
duties, or responsibilities, which change would cause the Participant’s position
with the Corporation to become of less dignity, responsibility, importance, or
scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control;


23



--------------------------------------------------------------------------------



(B)    Any significant reduction in the Participant’s aggregate base annual
salary and target incentive opportunity, as in effect immediately prior to the
Change in Control;
(C)    Any material failure by the Corporation to comply with any of the
provisions of an Award subsequent to a Change in Control;
(D)    The Corporation’s requiring the Participant to be based at any location
which would increase the Participant’s regular one-way commute by more than 25
miles from that in effect immediately preceding the Change in Control, except
for travel reasonably required in the performance of the Participant’s
responsibilities; or
(E)    Any change in the person to whom the Participant reports, as this
relationship existed immediately prior to a Change in Control;
Provided that the Participant gives notice to the Corporation of the existence
of the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Corporation is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’s Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Corporation does not
remedy such condition for such separation to be considered to be for Good
Reason.
6.    “Expiration Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”
7.    “Grant Date” means the date the Administrator grants the Award.
8.    “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.
9.    “Long‑Term Disability” means a physical or mental condition in respect of
which the administrator of the Corporation’s long-term disability plan has
determined that the Participant is eligible to receive income replacement
benefits; or, if the Participant is not then a participant in the Corporation’s
long-term disability plan, a physical or mental condition that the administrator
of the Corporation’s long-term disability plan determines would have rendered
the Participant eligible to receive income replacement benefits, had the
Participant been enrolled in such plan.
10.    “Normal Retirement” means termination of employment (other than due to
death, Long-Term Disability or for Cause) at or after age 60 (57, in the case of
a participant in the McKesson Corporation 1984 Executive Benefit Retirement
Plan) with at least 10 years of service with the Corporation or an Affiliate.
For purposes of determining eligibility for Normal Retirement, “service” shall
mean completed whole years of service (12 consecutive months).
11.    “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Expiration Date.






24



--------------------------------------------------------------------------------



12.    “Separation from Service” means termination of employment with the
Corporation or an affiliate. A Participant shall be deemed to have had a
Separation from Service if the Participant’s service with the Corporation or an
affiliate is reduced to an annual rate that is equal to or less than 20% of the
services rendered, on average, during the immediately preceding three years of
service with the Corporation or an affiliate (or, if providing service to the
Corporation or an affiliate for less than three years, such lesser period).
13.    “Severance” means termination of employment with the Corporation or an
affiliate, and qualified for participation in and entitlement to benefits under
the McKesson Corporation Severance Pay Plan, in accordance with the terms and
conditions of such plan.
14.     “Short-Term Disability” means short-term disability as defined in the
Corporation’s short-term disability plan.
15.    “Specified Employee” means those employees identified by the Corporation
as "Specified Employees" for purposes of Code Section 409A.
16.    “Stock Ownership Policy” means the Corporation’s Stock Ownership Policy,
as amended from time to time, which can be found on McKNet. A Participant or a
Participant’s beneficiary may also request a copy of the Stock Ownership Policy
by writing to the Corporate Secretary at McKesson Corporation, One Post Street,
San Francisco, CA 94104.








25



--------------------------------------------------------------------------------




EMPLOYEES SUBJECT TO STOCK OWNERSHIP POLICY


McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO EMPLOYEES SUBJECT TO STOCK OWNERSHIP POLICY
PURSUANT TO THE 2013 STOCK PLAN
Effective for Grants Beginning May 30, 2018


I.
INTRODUCTION



The following terms and conditions shall apply to an Award granted under the
Plan and are subject to the terms and conditions of the Plan. This Statement of
Terms and Conditions is intended to meet the requirements of Code Section 409A
and any rules promulgated thereunder. In the event of any inconsistency between
this Statement of Terms and Conditions and the Plan, the Plan shall govern.
Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan.
II.
OPTIONS



1.Option Agreement. An Option granted under the Plan shall be evidenced by an
Option Agreement setting forth the terms and conditions of the Option, including
whether the Option is an Incentive Stock Option or a Nonstatutory Stock Option
and the number of Shares subject to the Option. Each Option Grant Notice shall
incorporate by reference and be subject to this Statement of Terms and
Conditions, including the special terms and conditions in the Appendix for the
Participant’s country (if any) which forms part of this Statement of Terms and
Conditions, and together both documents shall constitute the Option Agreement.
The Option is also subject to the terms and conditions of the Plan.


2.Exercise Price. The Exercise Price of an Option, as specified in the Option
Agreement, shall be equal to or greater than the Fair Market Value of the Shares
underlying the Option on the Grant Date.


3.Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
















1



--------------------------------------------------------------------------------



4.Vesting of Right to Exercise Options.


(A)Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule:  (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted,
which will be specified in the Option Grant Notice.


(B)Any vested portion of an Option not exercised hereunder shall accumulate and
be exercisable at any time on or before the Expiration Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.


5.Limits on Option Period and Acceleration of Vesting. The Option Period may end
before the Expiration Date, and in certain circumstances, the vesting schedule
of an Option may be accelerated (subject to the provisions of Section V), as
follows:


(A)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period for reasons other than for Cause,
Long‑Term Disability, Normal Retirement, Early Retirement, Severance under the
circumstances provided in Section II.5(F)(ii), or death, the Option Period shall
end on the earlier of (i) 90 days after the date of the Participant’s
termination of employment and (ii) the Expiration Date, and in all cases the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of the Participant's Short‑Term Disability or because the
Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Notwithstanding any other provision in this Section II.5, if a Participant’s
employment is terminated for Cause during the Option Period, the Option Period
shall end on the date of such termination of employment and the Option shall
thereupon not be exercisable to any extent whatsoever.


(C)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Long-Term Disability, the
vesting schedule of the Participant’s Option shall be accelerated, the Option
shall become fully exercisable and the Option Period shall end on the earlier of
(i) three years after the date of the Participant’s termination of employment
and (ii) the Expiration Date.








2



--------------------------------------------------------------------------------



(D)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Early Retirement, (i) the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such retirement and
(ii) the Option Period for that portion of the Option designated as a
Nonstatutory Stock Option shall end on the earlier of (a) three years after the
date of such retirement and (b) the Expiration Date.


(E)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Normal Retirement:
 
(i)If such Normal Retirement occurs prior to the first anniversary of the Grant
Date of the Option, such Option shall be subject to the provisions of Section
II.5(D) as though the Participant were eligible for Early Retirement; and


(ii)If such Normal Retirement occurs on or after the first anniversary of the
Grant Date of an Option, (a) that portion of the Option designated as a
Nonstatutory Stock Option shall continue to vest as set forth in the foregoing
Section II.4 as though the Participant had continued to be employed by the
Corporation or one of its Affiliates during such vesting period, and (b) the
Option Period for such portion of the Option designated as a Nonstatutory Stock
Option shall end on the Expiration Date.


(F)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Severance, and


(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then (a) the vesting schedule of the Participant’s Option shall be accelerated
as to the portion of the Option that would have vested in accordance with the
vesting schedule set forth in the foregoing Section II.4 as if the Participant
had continued to be employed by the Corporation or one of its Affiliates six
months after the termination date, and (b) the expiration of the Option Period
provided in Section II.5(A) shall apply; provided that if the Participant is
also eligible for Early Retirement at the time of the termination of employment,
then the expiration of the Option Period provided in Section II.5(D) shall
apply; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date,
and:


(a)The first anniversary of the Grant Date of the applicable Award has not
occurred on or prior to the termination date, then such Option shall be subject
to the Early Retirement provision in Section II.5(D); and










3



--------------------------------------------------------------------------------



(b)The first anniversary of the Grant Date of the applicable Award has occurred
on or prior to the termination date, then (x) that portion of the Option
designated as a Nonstatutory Stock Option shall continue to vest as set forth in
the foregoing Section II.4 as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such vesting period,
and (y) the Option Period for such portion of the Option designated as a
Nonstatutory Stock Option shall end on the Expiration Date.
 
(G)If a Participant should die (i) while in the employ of the Corporation or an
Affiliate and (ii) during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end on the earlier of (a) three years after
the date of death and (b) the Expiration Date, and the Participant’s Beneficiary
may exercise the entire unexercised portion of the then exercisable Shares
covered by such Option (or any lesser amount) remaining on the date of death.


(H)If a Participant who ceases to be a bona fide employee of the Corporation or
an Affiliate is subsequently rehired prior to the expiration of the
Participant's Option, then the Option shall continue to remain outstanding until
the earlier of (i) such time as the Participant subsequently terminates
employment and (ii) the Expiration Date. Upon the Participant’s subsequent
termination of employment, the post‑termination exercise period calculated
pursuant to the terms and conditions of this Section II.5 shall be reduced by
the number of days between the date of the Participant’s initial termination of
employment and the Participant's re‑hire date; provided, however, that if the
rehired Participant continues to be employed by the Corporation or an Affiliate
for at least one year from the Participant's rehire date, then the post
termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (G) and shall not be adjusted as described in this
Section II.5(H).


6.Method of Exercise. A Participant may exercise an Option with respect to all
or any part of the exercisable Shares as follows:






































4



--------------------------------------------------------------------------------



(A)By giving the Corporation, or its authorized representative designated for
this purpose, written notice of such exercise specifying the number of Shares as
to which the Option is so exercised. Such notice shall be accompanied by an
amount equal to the Exercise Price multiplied by the number of Shares exercised,
in the form of any one or combination of the following:  cash or a certified
check, bank draft, postal or express money order payable to the order of the
Corporation in lawful money of the United States. Unless otherwise determined by
the Administrator in its sole discretion, the Participant may pay the Exercise
Price, in whole or in part, by tendering to the Corporation or its authorized
representative Shares, which have been owned by the Participant for at least six
months prior to said tender, and having a fair market value, as determined by
the Corporation, equal to the Exercise Price, or in lieu of the delivery of
actual Shares in such tender, the Corporation may accept an attestation by the
Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares of record or in an
account in street name to satisfy the Exercise Price, and such attestation will
be deemed a tender of Shares for purposes of this method of exercise. The
Corporation or its authorized representative may accept payment of the amount
due upon the exercise of the Option in the form of a Participant’s personal
check. Payment may also be made by delivery (including by FAX transmission) to
the Corporation or its authorized representative of an executed irrevocable
Option exercise form together with irrevocable instructions to an approved
registered investment broker to sell Shares in an amount sufficient to pay the
Exercise Price plus any applicable Tax-Related Items (as defined in Section
VII.6) and to transfer the proceeds of such sale to the Corporation.


(B)If required by the Corporation, by giving satisfactory assurance in writing,
signed by the Participant, the Participant shall give the Participant's
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (i) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (ii) any other sale of the Shares
with respect to which, in the opinion of counsel for the Corporation, such
assurance is not required to be given in order to comply with the provisions of
the Securities Act.


(C)As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.








5



--------------------------------------------------------------------------------



7.Limitations on Transfer. An Option shall, during a Participant’s lifetime, be
exercisable only by the Participant. No Option or any right granted thereunder
shall be transferable by the Participant by operation of law or otherwise, other
than by will or the laws of descent and distribution. Notwithstanding the
foregoing: (A) a Participant may designate a beneficiary to succeed, after the
Participant’s death, to all of the Participant’s Options outstanding on the date
of death; (B) a Nonstatutory Stock Option may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the U.S.
Employee Retirement Income Security Act; and (C) any Participant, who is a
senior executive officer recommended by the Chief Executive Officer of the
Corporation and approved by the Administrator may voluntarily transfer any
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.


8.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.


III.
RESTRICTED STOCK



1.Restricted Stock Agreement. A Restricted Stock Award granted under the Plan
shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions, including
the special terms and conditions in the Appendix for the Participant’s country
(if any) which forms part of this Statement of Terms and Conditions, and
together both documents shall constitute the Restricted Stock Agreement. The
Restricted Stock Award is also subject to the terms and conditions of the Plan.


2.Rights with Respect to Shares of Restricted Stock. Upon written acceptance of
a Restricted Stock Award by a Participant, including the restrictions and other
terms and conditions described in the Plan and the Restricted Stock Agreement,
the Corporation shall cause an appropriate book entry to be entered in the
records of the Corporation’s transfer agent recording the Participant’s interest
in the Restricted Stock. From and after the Grant Date, the Participant shall
have the rights of Common Stock ownership, including the right to vote and to
receive dividends on Shares of Restricted Stock, subject to the terms,
conditions and restrictions described in the Plan and the Restricted Stock
Agreement.










6



--------------------------------------------------------------------------------



3.Special Restrictions. Each Restricted Stock Award made under the Plan shall be
subject to the following terms, conditions and restrictions and such additional
terms, conditions and restrictions as may be determined by the Administrator;
provided, however, that no Restricted Stock grant shall be subject to additional
terms, conditions and restrictions which are more favorable to a Participant
than the terms, conditions and restrictions set forth elsewhere in the Plan or
the Restricted Stock Agreement.


(A)Restrictions. Until the restrictions imposed on any Restricted Stock grant
shall lapse (the “Restriction Period”), Shares of Restricted Stock granted to a
Participant (i) shall not be sold, assigned, transferred, pledged, hypothecated,
or otherwise disposed of, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the U.S. Employee Retirement Income
Security Act and (ii) shall, if the Participant’s continuous employment with the
Corporation or any of its Affiliates shall terminate for any reason (except as
otherwise provided in the Plan, or in Section III.3(B) or Section III.3(C)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of the Participant's Short‑Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long‑Term Disability or Normal
Retirement. Notwithstanding any provision to the contrary contained in the
Restricted Stock Grant Notice, if a Participant who has been in the continuous
employment of the Corporation or any of its Affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation or
an Affiliate as a result of:


(i)Death or Long‑Term Disability, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination; or
 
(ii)Normal Retirement on or after the first anniversary of the Grant Date of any
time-based vesting Restricted Stock Award, the restrictions applicable to such
Restricted Stock Award shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section III.3(B)(ii) shall not apply to
any Restricted Stock Award the vesting of which is based, in whole or in part,
on attainment of performance objectives. The procedures set forth in Section
VIII.6 will be applied for any taxes due upon the lapse of restrictions imposed
on a Restricted Stock Award due to a Participant’s Normal Retirement
eligibility.


(C)Termination of Employment by Reason of Severance. Notwithstanding any
provision to the contrary contained in the Restricted Stock Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date of a Restricted Stock Award ceases to be
a bona fide employee of the Corporation or an Affiliate as a result of
Severance, and:


7



--------------------------------------------------------------------------------



(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then the restrictions applicable to any time-based vesting Restricted Stock
Award shall lapse upon the Participant’s termination date, as to such Shares of
Restricted Stock that would have vested at such time(s) as are set forth in the
applicable Grant Notice as if the Participant had continued to be employed by
the Corporation or one of its Affiliates during the six-month period after the
Participant’s termination date; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date of the Restricted Stock Award has
occurred on or prior to the termination date, then the restrictions applicable
to the time-based vesting Restricted Stock Award shall continue to lapse at such
time(s) as are set forth in the applicable Grant Notice, as though the
Participant had continued to be employed by the Corporation or one of its
Affiliates during the restricted period; provided that if the first anniversary
of the Grant Date of the Restricted Stock Award has not occurred on or prior to
the termination date, then the additional vesting terms and conditions provided
in Section III.3(C)(i) shall apply to such award.


Notwithstanding the foregoing, this Section III.3(C) shall not apply to any
Restricted Stock Award the vesting of which is based, in whole or in part, on
attainment of performance objectives. The procedures set forth in Section VII.6
will be applied for any taxes due upon the lapse of restrictions imposed on a
Restricted Stock Award due to a Participant’s Normal Retirement eligibility.


(D)Restriction on Sale. The Compensation Committee reserves the right to impose
a restriction on the sale of Shares that the Participant receives upon the
vesting and settlement of a Restricted Stock Award, unless the Participant has
satisfied the ownership targets applicable to the Participant as provided in the
Stock Ownership Policy.


4.Dividends. Cash dividends paid with respect to Restricted Stock during the
Restriction Period shall be credited on behalf of the Participant to a deferred
cash account (in a manner designed to comply with Code Section 409A) and the
restrictions on such cash dividends shall lapse at the same time that the
restrictions lapse on the associated Restricted Stock Award. Stock dividends
paid with respect to Restricted Stock during the Restriction Period shall be
treated as Restricted Stock which shall be subject to the same restrictions as
the original award for the duration of the Restriction Period.
















8



--------------------------------------------------------------------------------



5.Election to Recognize Gross Income in the Year of Grant. If any Participant
validly elects within 30 days of the Grant Date, to include in gross income for
federal income tax purposes an amount equal to the fair market value of the
Shares of Restricted Stock granted on the Grant Date, such Participant shall (at
the same time or prior to the date that the Participant files the Participant's
election with the Internal Revenue Service) (A) pay to the Corporation, or make
arrangements satisfactory to the Administrator to pay to the Corporation in the
year of such grant, any federal, state or local taxes required to be withheld
with respect to such Shares in accordance with Section VII.6, and (B) provide
the Administrator with a copy of the election filed with the Internal Revenue
Service.
  
6.Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.


7.Expiration of Restriction Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.


IV.
RESTRICTED STOCK UNITS AND PERFORMANCE SHARES



1.Award Agreement.


(A)Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions, including the special
terms and conditions in the Appendix for the Participant’s country (if any)
which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.


(B)Performance Shares granted under the Plan shall be evidenced by a Performance
Share Agreement to be executed by the Participant and the Corporation setting
forth the terms and conditions of the Performance Shares. Each Performance Share
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions, including the special terms and conditions in the Appendix
for the Participant’s country (if any) which forms part of this Statement of
Terms and Conditions, and together both documents shall constitute the
Performance Share Agreement. Performance Shares are also subject to the terms
and conditions of the Plan.


2.Special Restrictions. Restricted Stock Units and Performance Shares granted
under the Plan shall be subject to the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator, consistent with the terms of the Plan.


9



--------------------------------------------------------------------------------



(A)Restrictions. If a Participant ceases to be a bona fide employee of the
Corporation or any Affiliate (except as otherwise provided in the Plan, or in
Section IV.2(B) or Section IV.2(C)) prior to the lapse of the restrictions
imposed on the Award, the unvested Restricted Stock Units or Performance Shares
shall be canceled, and all the rights of the Participant to such Awards shall
immediately terminate. If a Participant is absent from work with the Corporation
or an Affiliate because of the Participant's Short‑Term Disability or because
the Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long‑Term Disability or Normal
Retirement. Notwithstanding any provision contained to the contrary in the
Restricted Stock Unit Grant Notice or Performance Share Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date of such Award ceases to be a bona fide
employee of the Corporation or an Affiliate as a result of:


(i)Death or Long‑Term Disability, then the restrictions imposed on any Award of
Restricted Stock Units or Performance Shares shall lapse on the date of such
termination; or


(ii)Normal Retirement on or after the first anniversary of the Grant Date of any
time-based vesting Restricted Stock Units, the restrictions applicable to such
Restricted Stock Units shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section IV.2(B)(ii) shall not apply to
any Performance Shares or any Restricted Stock Units the vesting of which is
based, in whole or in part, on attainment of performance objectives.


(C)Termination of Employment by Reason of Severance. Notwithstanding any
provision to the contrary contained in the Restricted Stock Unit Grant Notice,
if a Participant who has been in the continuous employment of the Corporation or
any of its Affiliates since the Grant Date of a Restricted Stock Unit Award
ceases to be a bona fide employee of the Corporation or an Affiliate as a result
of Severance, and:


(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then the restrictions applicable to any time-based vesting Restricted Stock Unit
Award shall lapse upon the termination date, as to such Restricted Stock Units
that would have vested at such time(s) as are set forth in the applicable Grant
Notice as if the Participant had continued to be employed by the Corporation or
one of its Affiliates during the six-month period after the termination date; or








10



--------------------------------------------------------------------------------



(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date has occurred on or prior to the
termination date, then the restrictions applicable to any time-based vesting
Restricted Stock Units shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during the restricted
period; provided that if the first anniversary of the Grant Date of the
Restricted Stock Unit Award has not occurred on or prior to the termination
date, then the additional vesting terms provided in Section IV.2(C)(i) will
apply to such award.


Notwithstanding the foregoing, this Section IV.2(C) shall not apply to any
Restricted Stock Units the vesting of which is based, in whole or in part, on
attainment of performance objectives.
(D)Restriction on Sale. The Compensation Committee reserves the right to impose
a restriction on the sale of Shares that the Participant receives upon the
settlement of Restricted Stock Units or Performance Shares, unless the
Participant has satisfied the ownership targets applicable to the Participant as
provided in the Stock Ownership Policy.


3.Dividend Equivalents. Subject to the discretion of the Compensation Committee,
dividend equivalents shall be credited in respect of Restricted Stock Units and
Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Award of Restricted
Stock Units or Performance Shares (as applicable), and cash dividends, along
with accrued interest (if any) on such cash dividends, shall be paid in a lump
sum at the same time that the Shares underlying the Restricted Stock Unit or
Performance Share Award, and to which the cash dividends relate, are
distributed. Stock dividends shall be converted into additional Restricted Stock
Units or Performance Shares, which will be subject to all of the terms and
conditions of the underlying Restricted Stock Units or Performance Shares,
including the same vesting restrictions as the underlying Award.
 
4.Assignability. A Participant shall not be permitted to sell, transfer, pledge,
assign or encumber Restricted Stock Units or Performance Shares, other than
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the U.S. Employee Retirement Income Security Act.
  
5.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to an Award of Restricted
Stock Units or Performance Shares except to the extent that a book entry has
been entered in the records of the Corporation’s transfer agent with respect to
the Shares paid upon the settlement of any vested Restricted Stock Units or
Performance Shares.










11



--------------------------------------------------------------------------------



6.Time of Payment of Restricted Stock Units and Performance Shares. Upon the
lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted Stock Units and Performance Shares that were not
forfeited pursuant to Section IV.2(A), Section IV.2(B)(i), Section IV.2(C)(i),
or Section V shall be paid to the Participant as soon as reasonably practicable
after the restrictions lapse. Payment shall be made in Shares to the
Participant’s brokerage account of record. If the Participant does not have a
brokerage account of record, then in the form of an appropriate book entry
entered in the records of the Corporation’s transfer agent recording the
Participant’s unrestricted interest in the number of Shares subject to the
Restricted Stock Units or Performance Shares.
  
Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement, or is eligible for additional vesting under Section IV.2(C)(ii),
prior to the date of the lapse of restrictions imposed on Restricted Stock Units
and the vesting provisions of Section IV.2(B)(ii) or Section IV.2(C)(ii) apply,
then such Restricted Stock Units shall be paid to the Participant’s brokerage
account of record as soon as reasonably practicable after the earlier of the
Participant’s Separation from Service or the originally scheduled vesting date
(in any event before the end of the calendar year in which such date occurs),
subject to the delay of payment (if applicable) provided in Section VII.14. The
procedures set forth in Section VII.6 will be applied for any taxes due upon the
lapse of restrictions imposed on the Restricted Stock Units due to a
Participant’s Normal Retirement eligibility or additional vesting as provided in
Section IV.2(C)(ii).
V.
SPECIAL FORFEITURE AND REPAYMENT RULES



Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:
1.Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Award of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares of Restricted Stock shall be returned to the
Corporation and all of the rights of the Participant to such Awards and the
underlying Shares shall immediately terminate.


2.If the Participant exercised an Option within 12 months prior to the date upon
which the Corporation discovered that the Participant engaged in any actions
described in 3 below, the Participant, upon written notice from the Corporation,
shall immediately pay to the Corporation the economic value realized or obtained
by the exercise of such Option measured at the date of exercise. In addition, if
the restrictions imposed on any Award of Restricted Stock, Restricted Stock
Units or Performance Shares (including any unpaid dividends or Dividend
Equivalents) lapsed within 12 months prior to the date the Corporation
discovered that the Participant engaged in any action described in 3 below, the
Participant, upon written notice from the Corporation, shall immediately pay to
the Corporation the economic value realized or obtained with respect to such
Award, measured at the date such Award vested.






12



--------------------------------------------------------------------------------



3.The consequences described in 1 and 2 above shall apply if the Participant,
either before or after termination of employment with the Corporation or its
Affiliates:


(A)Discloses to others, or takes or uses for the Participant’s own purpose or
the purpose of others, any trade secrets, confidential information, knowledge,
data or know‑how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment, whether or not they are the
Participant’s work product. Examples of such confidential information or trade
secrets include, without limitation, customer lists, supplier lists, pricing and
cost data, computer programs, delivery routes, advertising plans, wage and
salary data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its Affiliates intends or expects secrecy to be maintained;


(B)Fails to promptly return all documents and other tangible items belonging to
the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;


(C)Fails to provide the Corporation with at least 30 days’ written notice prior
to directly or indirectly engaging in, becoming employed by, or rendering
services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;


(D)Fails to inform any new employer, before accepting employment, of the terms
of this paragraph and of the Participant’s continuing obligation to maintain the
confidentiality of the trade secrets and other confidential information
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment with the Corporation or any of
its Affiliates;


(E)Induces or attempts to induce, directly or indirectly, any of the customers
of the Corporation or its Affiliates, employees, representatives or consultants
to terminate, discontinue or cease working with or for the Corporation or its
Affiliates, or to breach any contract with the Corporation or any of its
Affiliates, in order to work with or for, or enter into a contract with, the
Participant or any third party;
 
(F)Engages in conduct which is not in good faith and which disrupts, damages,
impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or


(G)Fails to meet the Participant’s continuing obligations with respect to
non-disclosure, non-competition and/or non-solicitation under the Participant’s
agreement with the Corporation or any Affiliate.




13



--------------------------------------------------------------------------------



The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.
Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section V.
VI.
CHANGE IN CONTROL



If as a result of a Change in Control, the Common Stock ceases to be listed for
trading on a national securities exchange (an “Exchange”), any Option,
Restricted Stock Award, Restricted Stock Unit Award, or Performance Share Award
that is unvested on the effective date of the Change in Control shall continue
to vest according to the terms and conditions of such Award, provided that such
Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of an Option, shall consist of an
option with the number of underlying shares and exercise price determined in a
manner consistent with Code Section 424(a) with vesting and any other terms
continuing in the same manner as the replaced Option; (ii) in the case of a
Performance Share Award, shall consist of restricted stock or restricted stock
units with a value (determined using the Surviving Company’s stock price as of
the effective date of the Change in Control) equal to the value of the
Performance Share Award (determined using the Corporation’s stock price and
assuming attainment of target performance or actual performance achieved, if
greater, as of the effective date of the Change in Control), with any
restrictions on such restricted stock or restricted stock units lapsing at the
end of the measuring period over which performance for the replaced Performance
Share Award was to be measured prior to the granting of the Replacement Award;
and (iii) in the case of a Restricted Stock Award or Restricted Stock Unit
Award, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Restricted Stock Award or
Restricted Stock Unit Award (determined using the Corporation’s stock price as
of the effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the same time and manner
as the replaced Award; provided, however, that in the event of the Participant’s
involuntary Separation from Service by the Corporation without Cause or
Separation from Service by the Participant for Good Reason during the vesting
period of any Replacement Award, the Replacement Award shall immediately vest
and be paid as soon as practicable following such Separation from Service
(subject to Section VII.14), based on the fair market value of the underlying
shares on the vesting date, or in the case of options, based on the excess of
the fair market value of the underlying shares over the option exercise price on
the vesting date. If any Option, Restricted Stock Award, Restricted Stock Unit
Award, or Performance Share Award that is unvested at the effective time of the
Change in Control is not replaced with a Replacement Award, such Award shall
immediately vest and, in the case of a Performance Share Award, shall vest based
upon deemed attainment of target performance or actual performance achieved, if
greater.


14



--------------------------------------------------------------------------------



If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Share Award shall be replaced with
a Restricted Stock Award or Restricted Stock Unit Award where the number of
shares subject to such Restricted Stock Award or Restricted Stock Unit Award
shall be equal to the number of Performance Shares assuming attainment of target
performance or actual performance achieved, if greater, as of the effective date
of the Change in Control with any restrictions on such Restricted Stock Award or
Restricted Stock Unit Award lapsing at the end of the measuring period over
which performance for the replaced Performance Share Award was to be measured
prior to the granting of the replacement Award; provided however, that, in the
event of the Participant’s involuntary Separation from Service by the
Corporation without Cause or Separation from Service by the Participant for Good
Reason during the vesting period of an Award, such Award shall immediately vest
and be paid as soon as practicable following such Separation from Service
(subject to Section VII.14).
VII.
MISCELLANEOUS



1.No Effect on Terms of Employment. Participation in the Plan shall not create a
right to further employment with the Participant’s employer (the “Employer”) and
shall not interfere with the ability of the Employer to terminate, with or
without cause, or change the terms of employment of a Participant at any time.


2.Grants to Participants in Foreign Countries. In making grants to Participants
in foreign countries, the Administrator has the full discretion to deviate from
this Statement of Terms and Conditions in order to adjust grants under the Plan
to prevailing local conditions, including custom and legal and tax requirements.
Furthermore, the Corporation reserves the right to impose other requirements on
the Participant’s participation in the Plan on the Award and on any Shares
acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.


3.Information Notification. Any information required to be given under the terms
of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, San Francisco, California
94104, and any notice to be given to a Participant shall be addressed to such
Participant at the address indicated beneath the Participant's name on the Award
Agreement or such other address as either party may designate in writing to the
other. Any such notice shall be deemed to have been duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee
prepaid) in a post office or branch post office.


4.Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive and binding on all interested persons.






15



--------------------------------------------------------------------------------



5.No Effect on Other Benefit Plans. Nothing herein contained shall affect a
Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.


6.Withholding. Regardless of any action the Corporation or the Employer takes
with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to the Participant by the Corporation
and/or the Employer; (2) withholding from proceeds of the sale of Shares
acquired under the Plan either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Participant’s behalf pursuant to this
authorization and any other authorization the Corporation and/or the broker
designated by the Corporation may require the Participant to sign in connection
with the sale of Shares); or (3) withholding Shares to be issued upon grant,
vesting/settlement or exercise, as applicable. Calculation of the number of
Shares to be withheld shall be made based on the closing price of the Common
Stock on the New York Stock Exchange on the date that the amount of tax to be
withheld is determined. In no event, however, shall the Corporation be required
to issue fractional Shares. With respect to an Award other than an Option, if
adequate arrangements to satisfy the obligations with regard to all Tax-Related
Items are not made by the Participant with the Corporation and/or the Employer
prior to the relevant taxable event, the Corporation will satisfy such
obligations as provided above in clause (3) of this paragraph.
To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.


16



--------------------------------------------------------------------------------



Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with the Participant's obligations in
connection with the Tax-Related Items.
The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
7.Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.


8.Delaware Law. The interpretation, performance, and enforcement of all Award
Agreements shall be governed by the laws of the State of Delaware.


9.Nature of Grant. In accepting the grant, the Participant acknowledges that:


(A)the Plan is established voluntarily by the Corporation, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Corporation at any time;


(B)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future Award grants, or
benefits in lieu of Awards, even if Awards have been granted repeatedly in the
past;


(C)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;


(D)the Participant is voluntarily participating in the Plan;


(E)the Award and the Shares subject to the Award, and the income from and value
of same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


(F)the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;


(G)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(H)if the underlying Shares do not increase in value, the Options will have no
value;




17



--------------------------------------------------------------------------------



(I)in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever, and whether or
not such forfeiture is later found to be invalid or in breach of employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and the Participant irrevocably
releases the Corporation or its Affiliates from any such claim that may arise;
provided that, notwithstanding the foregoing, in the event any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
the Award, the Participant shall be deemed irrevocably to have waived the
Participant's entitlement to pursue such claim;
  
(J)for purposes of an Award, the Participant’s employment relationship will be
considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation, the Employer or one of the Corporation’s other
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of the employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Award Agreement or determined by the Corporation in its sole discretion, the
Participant’s right to receive Awards and vest in Awards under the Plan, if any,
will terminate effective as of such date and will not be extended by any notice
period mandated under local law (for example, the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any); similarly, any right to exercise Options under the Plan
after termination of employment will be measured as of the date the Participant
is no longer a bona fide employee of the Corporation, the Employer or one of the
Corporation’s other Affiliates and will not be extended by any notice period
mandated under local law; the Administrator shall have the sole discretion to
determine when the Participant is no longer a bona fide employee for purposes of
an Award (including whether the Participant may still be considered to be
providing services while on a leave of absence);
 
(K)the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding participation in the Plan
or the Participant’s acquisition or sale of Shares; and


(L)Participant is hereby advised to consult with the Participant's own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.






















18



--------------------------------------------------------------------------------



10.Data Privacy Information and Consent.
  
(A)Data Collection and Usage. The Corporation and the Employer may collect,
process and use certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is the Participant’s consent.


(B)Stock Plan Administration Service Providers. The Corporation transfers Data
to Merrill Lynch and its affiliated companies, an independent service provider
based in the United States, which is assisting the Corporation with the
implementation, administration and management of the Plan. The Corporation may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. The Participant may
be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.


(C)International Data Transfers. The Corporation and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. The Corporation’s legal basis, where required,
for the transfer of Data is the Participant’s consent.


(D)Data Retention. The Corporation will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.


(E)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Corporation would not be able to grant Awards to the Participant or administer
or maintain such Awards.
















19



--------------------------------------------------------------------------------



(F)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction. Depending on where the
Participant is based, such rights may include the right to (i) request access or
copies of Data the Corporation processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing of Data, (v) portability
of Data, (vi) lodge complaints with competent authorities in the Participant’s
jurisdiction, and/or (vii) receive a list with the names and addresses of any
potential recipients of Data. To receive clarification regarding these rights or
to exercise these rights, the Participant can contact his or her local human
resources representative.


By accepting the Award and indicating consent via the Corporation’s acceptance
procedure, the Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Corporation and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, the Participant understands that the Corporation may rely on a
different legal basis for the processing or transfer of Data in the future
and/or request that the Participant provide another data privacy consent form.
If applicable and upon request of the Corporation, the Participant agrees to
provide an executed acknowledgement or data privacy consent form to the Employer
or the Corporation (or any other acknowledgements, agreements or consents that
may be required by the Employer or the Corporation) that the Corporation and/or
the Employer may deem necessary to obtain under the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
that the Participant will not be able to participate in the Plan if the
Participant fails to execute any such acknowledgement, agreement or consent
requested by the Corporation and/or the Employer.
11.Severability. The provisions in this Statement of Terms and Conditions are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


12.Language. The Participant acknowledges that the Participant is proficient in
the English language and, accordingly, understands the provisions of the Plan
and this Statement of Terms and Conditions. If the Participant has received this
Statement of Terms and Conditions or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


13.Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or a third party
designated by the Corporation.






20



--------------------------------------------------------------------------------



14.Section 409A. If (A) the Participant is a Specified Employee at the time of
the Participant’s Separation from Service, and (B) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six months following the Separation from Service, it will
instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
VIII.
DEFINITIONS



When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:
1.“Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.


2.“Cause” means termination of the Participant’s employment with the Corporation
or an Affiliate upon the Participant’s negligent or willful engagement in
misconduct which, in the sole determination of the Chief Executive Officer of
the Corporation (or the Chief Executive Officer’s designee), is injurious to the
Corporation, its employees, or its customers.
  
3.“Early Retirement” means a termination of employment (other than due to death,
Long-Term Disability or for Cause) which occurs prior to Normal Retirement but
on or after the date on which the Participant’s age (expressed in terms of years
and completed months) plus service with the Corporation or an Affiliate equals
65. For purposes of determining eligibility for Early Retirement, the term
“service” shall include years and completed whole months of service.


4.“Family Member” means any person identified as an “immediate family” member in
Rule 16(a)‑1(e) of the Exchange Act, as such Rule may be amended from time to
time. Notwithstanding the foregoing, the Administrator may designate any other
person(s) or entity(ies) as a “family member.”


5.    “Good Reason” means any of the following actions, if taken without the
express written consent of the Participant:






21



--------------------------------------------------------------------------------



(A)    Any material change by the Corporation in the Participant’s functions,
duties, or responsibilities, which change would cause the Participant’s position
with the Corporation to become of less dignity, responsibility, importance, or
scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control; provided, however, that, any such
change attributable to the Corporation’s no longer being a company with publicly
traded common stock shall not constitute Good Reason; and provided, further,
that a reduction in the Participant’s functions, duties or responsibilities
solely by virtue of the Corporation being acquired and made part of a larger
entity (for example, if following a Change in Control the Participant retains
the Participant’s position, or has a comparable position, with respect to a
division or subsidiary of the acquirer that contains the Corporation’s business)
shall not constitute Good Reason;
(B)    Any significant reduction in the Participant’s aggregate base annual
salary and target incentive opportunity, as in effect immediately prior to the
Change in Control;
(C)    Any material failure by the Corporation to comply with any of the
provisions of an Award subsequent to a Change in Control; or
(D)    The Corporation’s requiring the Participant to be based at any location
which would increase the Participant’s regular one-way commute by more than 25
miles from that in effect immediately preceding the Change in Control, except
for travel reasonably required in the performance of the Participant’s
responsibilities;
Provided that the Participant gives notice to the Corporation of the existence
of the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Corporation is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’s Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Corporation does not
remedy such condition for such separation to be considered to be for Good
Reason.
6.    “Expiration Date” means the date that an Option expires as set forth in
the Option Grant Notice as the “Expiration Date.”
7.    “Grant Date” means the date the Administrator grants the Award.
8.    “Grant Notice” means the notice of an Award granted to the Participant,
which sets forth certain terms of such Award.
9.    “Long‑Term Disability” means a physical or mental condition in respect of
which the administrator of the Corporation’s long-term disability plan has
determined that the Participant is eligible to receive income replacement
benefits; or, if the Participant is not then a participant in the Corporation’s
long-term disability plan, a physical or mental condition that the administrator
of the Corporation’s long-term disability plan determines would have rendered
the Participant eligible to receive income replacement benefits, had the
Participant been enrolled in such plan.






22



--------------------------------------------------------------------------------



10.    “Normal Retirement” means termination of employment (other than due to
death, Long-Term Disability or for Cause) at or after age 60 (57, in the case of
a participant in the McKesson Corporation 1984 Executive Benefit Retirement
Plan) with at least 10 years of service with the Corporation or an Affiliate.
For purposes of determining eligibility for Normal Retirement, “service” shall
mean completed whole years of service (12 consecutive months).
11.    “Option Period” means the period commencing on the Grant Date of an
Option and, except at otherwise provided in Section II.5, ending on the
Expiration Date.
12.    “Separation from Service” means termination of employment with the
Corporation or an affiliate. A Participant shall be deemed to have had a
Separation from Service if the Participant’s service with the Corporation or an
affiliate is reduced to an annual rate that is equal to or less than 20% of the
services rendered, on average, during the immediately preceding three years of
service with the Corporation or an affiliate (or, if providing service to the
Corporation or an affiliate for less than three years, such lesser period).
13.    “Severance” means termination of employment with the Corporation or an
affiliate, and qualified for participation in and entitlement to benefits under
the McKesson Corporation Severance Pay Plan, in accordance with the terms and
conditions of such plan.
14.    “Short‑Term Disability” means short‑term disability as defined in the
Corporation’s short‑term disability plan.
15.    “Specified Employee” means those employees identified by the Corporation
as "Specified Employees" for purposes of Code Section 409A.
16.    “Stock Ownership Policy” means the Corporation’s Stock Ownership Policy,
as amended from time to time, which can be found on McKNet. A Participant or a
Participant’s beneficiary may also request a copy of the Stock Ownership Policy
by writing to the Corporate Secretary at McKesson Corporation, One Post Street,
San Francisco, CA 94104.




23



--------------------------------------------------------------------------------




EMPLOYEE


McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS AND
PERFORMANCE SHARES GRANTED TO EMPLOYEES PURSUANT TO THE 2013 STOCK PLAN
Effective for Grants Beginning May 30, 2018


I.
INTRODUCTION



The following terms and conditions shall apply to an Award granted under the
Plan and are subject to the terms and conditions of the Plan. This Statement of
Terms and Conditions is intended to meet the requirements of Code Section 409A
and any rules promulgated thereunder. In the event of any inconsistency between
this Statement of Terms and Conditions and the Plan, the Plan shall govern.
Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan.
II.
OPTIONS



1.Option Agreement. An Option granted under the Plan shall be evidenced by an
Option Agreement setting forth the terms and conditions of the Option, including
whether the Option is an Incentive Stock Option or a Nonstatutory Stock Option
and the number of Shares subject to the Option. Each Option Grant Notice shall
incorporate by reference and be subject to this Statement of Terms and
Conditions, including the special terms and conditions in the Appendix for the
Participant’s country (if any) which forms part of this Statement of Terms and
Conditions, and together both documents shall constitute the Option Agreement.
The Option is also subject to the terms and conditions of the Plan.


2.Exercise Price. The Exercise Price of an Option, as specified in the Option
Agreement, shall be equal to or greater than the Fair Market Value of the Shares
underlying the Option on the Grant Date.


3.Option Period. An Option shall be exercisable only during the applicable
Option Period, and during such Option Period the exercisability of the Option
shall be subject to the vesting provisions of Section II.4 as modified by the
rules set forth in Sections II.5 and V. The Option Period shall be not more than
seven years from the Grant Date.
















1



--------------------------------------------------------------------------------



4.Vesting of Right to Exercise Options


(A)Except as provided in Sections II.5 and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting
schedule:  (i) 25% of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional 25% of the Shares shall vest
on the second anniversary of the Grant Date; (iii) an additional 25% of the
Shares shall vest on the third anniversary of the Grant Date; and (iv) the
remaining 25% of the Shares subject to the Option shall vest on the fourth
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted,
which will be specified in the Option Grant Notice.


(B)Any vested portion of an Option not exercised hereunder shall accumulate and
be exercisable at any time on or before the Expiration Date, subject to the
rules set forth in Sections II.5 and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Corporation be required to issue fractional Shares.


5.Limits on Option Period and Acceleration of Vesting. The Option Period may end
before the Expiration Date, and in certain circumstances the vesting schedule of
an Option may be accelerated (subject to the provisions of Section V), as
follows:


(A)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period for reasons other than for Cause,
Long‑Term Disability, Normal Retirement, Early Retirement, Severance under the
circumstances provided in Section II.5(F)(ii), or death, the Option Period shall
end on the earlier of (i) 90 days after the date of the Participant’s
termination of employment and (ii) the Expiration Date, and in all cases the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such termination of
employment. If a Participant is absent from work with the Corporation or an
Affiliate because of the Participant's Short‑Term Disability or because the
Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Notwithstanding any other provision in this Section II.5, if a Participant’s
employment is terminated for Cause during the Option Period, the Option Period
shall end on the date of such termination of employment and the Option shall
thereupon not be exercisable to any extent whatsoever.


(C)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Long‑Term Disability, the
vesting schedule of the Participant’s Option shall be accelerated, the Option
shall become fully exercisable and the Option Period shall end on the earlier of
(i) three years after the date of the Participant’s termination of employment
and (ii) the Expiration Date.






2



--------------------------------------------------------------------------------



(D)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Early Retirement, (i) the
Option shall be exercisable only to the extent that it was exercisable under the
provisions of the foregoing Section II.4 at the time of such retirement and
(ii) the Option Period for that portion of the Option designated as a
Nonstatutory Stock Option shall end on the earlier of (a) three years after the
date of such retirement and (b) the Expiration Date.


(E)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Normal Retirement:
 
(i)If such Normal Retirement occurs prior to the first anniversary of the Grant
Date of the Option, such Option shall be subject to the provisions of Section
II.5(D) as though the Participant were eligible for Early Retirement; and


(ii)If such Normal Retirement occurs on or after the first anniversary of the
Grant Date of an Option, (a) that portion of the Option designated as a
Nonstatutory Stock Option shall continue to vest as set forth in the foregoing
Section II.4 as though the Participant had continued to be employed by the
Corporation or one of its Affiliates during such vesting period, and (b) the
Option Period for such portion of the Option designated as a Nonstatutory Stock
Option shall end on the Expiration Date.


(F)If a Participant ceases to be a bona fide employee of the Corporation or of
its Affiliates during the Option Period by reason of Severance, and
 
(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then (a) the vesting schedule of the Participant’s Option shall be accelerated
as to the portion of the Option that would have vested in accordance with the
vesting schedule set forth in the foregoing Section II.4 as if the Participant
had continued to be employed by the Corporation or one of its Affiliates six
months after the termination date, and (b) the expiration of the Option Period
provided in Section II.5(A) shall apply; provided that if the Participant is
also eligible for Early Retirement at the time of the termination of employment,
then the expiration of the Option Period provided in Section II.5(D) shall
apply; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date,
and:


(a)    The first anniversary of the Grant Date of the applicable Award has not
occurred on or prior to the termination date, then such Option shall be subject
to the Early Retirement provision in Section II.5(D); and








3



--------------------------------------------------------------------------------



(b)    The first anniversary of the Grant Date of the applicable Award has
occurred on or prior to the termination date, then (x)  that portion of the
Option designated as a Nonstatutory Stock Option shall continue to vest as set
forth in the foregoing Section II.4 as though the Participant had continued to
be employed by the Corporation or one of its Affiliates during such vesting
period, and (y) the Option Period for such portion of the Option designated as a
Nonstatutory Stock Option shall end on the Expiration Date.


(G)If a Participant should die (i) while in the employ of the Corporation or an
Affiliate and (ii) during the Option Period, the vesting schedule of the
Participant’s Option shall be accelerated and the Option shall become fully
exercisable, the Option Period shall end on the earlier of (a) three years after
the date of death and (b) the Expiration Date, and the Participant’s Beneficiary
may exercise the entire unexercised portion of the then exercisable Shares
covered by such Option (or any lesser amount) remaining on the date of death.


(H)If a Participant who ceases to be a bona fide employee of the Corporation or
an Affiliate is subsequently rehired prior to the expiration of the
Participant's Option, then the Option shall continue to remain outstanding until
the earlier of (i) such time as the Participant subsequently terminates
employment and (ii) the Expiration Date. Upon the Participant’s subsequent
termination of employment, the post‑termination exercise period calculated
pursuant to the terms and conditions of this Section II.5 shall be reduced by
the number of days between the date of the Participant’s initial termination of
employment and the Participant's re‑hire date; provided, however, that if the
rehired Participant continues to be employed by the Corporation or an Affiliate
for at least one year from the Participant's rehire date, then the post
termination exercise period for the Option shall be determined in accordance
with Sections II.5(A) through (G) and shall not be adjusted as described in this
Section II.5(H).


6.Method of Exercise. A Participant may exercise an Option with respect to all
or any part of the exercisable Shares as follows:


































4



--------------------------------------------------------------------------------



(A)By giving the Corporation, or its authorized representative designated for
this purpose, written notice of such exercise specifying the number of Shares as
to which the Option is so exercised. Such notice shall be accompanied by an
amount equal to the Exercise Price multiplied by the number of Shares exercised,
in the form of any one or combination of the following:  cash or a certified
check, bank draft, postal or express money order payable to the order of the
Corporation in lawful money of the United States. Unless otherwise determined by
the Administrator in its sole discretion, the Participant may pay the Exercise
Price, in whole or in part, by tendering to the Corporation or its authorized
representative Shares, which have been owned by the Participant for at least six
months prior to said tender, and having a fair market value, as determined by
the Corporation, equal to the Exercise Price, or in lieu of the delivery of
actual Shares in such tender, the Corporation may accept an attestation by the
Participant, in a form prescribed by the Corporation or its authorized
representative, that the Participant owns sufficient Shares of record or in an
account in street name to satisfy the Exercise Price, and such attestation will
be deemed a tender of Shares for purposes of this method of exercise. The
Corporation or its authorized representative may accept payment of the amount
due upon the exercise of the Option in the form of a Participant’s personal
check. Payment may also be made by delivery (including by FAX transmission) to
the Corporation or its authorized representative of an executed irrevocable
Option exercise form together with irrevocable instructions to an approved
registered investment broker to sell Shares in an amount sufficient to pay the
Exercise Price plus any applicable Tax-Related Items (as defined in Section
VII.6) and to transfer the proceeds of such sale to the Corporation.


(B)If required by the Corporation, by giving satisfactory assurance in writing,
signed by the Participant, the Participant shall give the Participant's
assurance that the Shares subject to the Option are being purchased for
investment and not with a view to the distribution thereof; provided that such
assurance shall be deemed inapplicable to (i) any sale of the Shares by such
Participant made in accordance with the terms of a registration statement
covering such sale, which has heretofore been (or may hereafter be) filed and
become effective under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (ii) any other sale of the Shares
with respect to which, in the opinion of counsel for the Corporation, such
assurance is not required to be given in order to comply with the provisions of
the Securities Act.


(C)As soon as practicable after receipt of the notice and the assurance
described in Sections II.6(A) and (B), the Corporation shall, without transfer
or issue tax (except for withholding tax arrangements contemplated in
Section VII.6) and without other incidental expense to the Participant, credit
the purchased Shares to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then the Corporation
shall cause an appropriate book entry to be entered in the records of the
Corporation’s transfer agent recording the Participant’s unrestricted interest
in the purchased Shares; provided, however, that the time of such delivery may
be postponed by the Corporation for such period as may be required for it with
reasonable diligence to comply with applicable registration requirements under
the Securities Act, the Exchange Act, any applicable listing requirements of any
national securities exchange and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.






5



--------------------------------------------------------------------------------



7.Limitations on Transfer. An Option shall, during a Participant’s lifetime, be
exercisable only by the Participant. No Option or any right granted thereunder
shall be transferable by the Participant by operation of law or otherwise, other
than by will or the laws of descent and distribution. Notwithstanding the
foregoing: (A) a Participant may designate a beneficiary to succeed, after the
Participant’s death, to all of the Participant’s Options outstanding on the date
of death; (B) a Nonstatutory Stock Option may be transferable pursuant to a
qualified domestic relations order as defined in the Code or Title I of the U.S.
Employee Retirement Income Security Act; and (C) any Participant, who is a
senior executive officer recommended by the Chief Executive Officer of the
Corporation and approved by the Administrator may voluntarily transfer any
Nonstatutory Stock Option to a Family Member as a gift or through a transfer to
an entity in which more than 50% of the voting interests are owned by Family
Members (or the Participant) in exchange for an interest in that entity. In the
event of any attempt by a Participant to alienate, assign, pledge, hypothecate,
or otherwise dispose of an Option or of any right thereunder, except as provided
herein, or in the event of the levy of any attachment, execution, or similar
process upon the rights or interest hereby conferred, the Corporation at its
election may terminate the affected Option by notice to the Participant and the
Option shall thereupon become null and void.


8.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to the Shares subject to an
Option except to the extent that a book entry has been entered in the records of
the Corporation’s transfer agent with respect to such Shares upon the exercise
of an Option.


III.
RESTRICTED STOCK



1.Restricted Stock Agreement. A Restricted Stock Award granted under the Plan
shall be evidenced by a Restricted Stock Agreement to be executed by the
Participant and the Corporation setting forth the terms and conditions of the
Restricted Stock Award. Each Restricted Stock Grant Notice shall incorporate by
reference and be subject to this Statement of Terms and Conditions, including
the special terms and conditions in the Appendix for the Participant’s country
(if any) which forms part of this Statement of Terms and Conditions, and
together both documents shall constitute the Restricted Stock Agreement. The
Restricted Stock Award is also subject to the terms and conditions of the Plan.


2.Rights with Respect to Shares of Restricted Stock. Upon written acceptance of
a Restricted Stock Award by a Participant, including the restrictions and other
terms and conditions described in the Plan and the Restricted Stock Agreement,
the Corporation shall cause an appropriate book entry to be entered in the
records of the Corporation’s transfer agent recording the Participant’s interest
in the Restricted Stock. From and after the Grant Date, the Participant shall
have the rights of Common Stock ownership, including the right to vote and to
receive dividends on Shares of Restricted Stock, subject to the terms,
conditions and restrictions described in the Plan and the Restricted Stock
Agreement.








6



--------------------------------------------------------------------------------



3.Special Restrictions. Each Restricted Stock Award made under the Plan shall be
subject to the following terms, conditions and restrictions and such additional
terms, conditions and restrictions as may be determined by the Administrator;
provided, however, that no Restricted Stock grant shall be subject to additional
terms, conditions and restrictions which are more favorable to a Participant
than the terms, conditions and restrictions set forth elsewhere in the Plan or
the Restricted Stock Agreement.


(A)Restrictions. Until the restrictions imposed on any Restricted Stock grant
shall lapse (the “Restriction Period”), Shares of Restricted Stock granted to a
Participant (i) shall not be sold, assigned, transferred, pledged, hypothecated,
or otherwise disposed of, other than pursuant to a qualified domestic relations
order as defined in the Code or Title I of the U.S. Employee Retirement Income
Security Act and (ii) shall, if the Participant’s continuous employment with the
Corporation or any of its Affiliates shall terminate for any reason (except as
otherwise provided in the Plan, or in Section III.3(B) or Section III.3(C)) be
returned to the Corporation forthwith, and all the rights of the Participant to
such Shares shall immediately terminate. If a Participant is absent from work
with the Corporation or an Affiliate because of the Participant's Short‑Term
Disability or because the Participant is on an approved leave of absence, the
Participant shall not be deemed during the period of any such absence, by virtue
of such absence alone, to have terminated employment with the Corporation or an
Affiliate except as the Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long‑Term Disability or Normal
Retirement. Notwithstanding any provision to the contrary contained in the
Restricted Stock Grant Notice, if a Participant who has been in the continuous
employment of the Corporation or any of its Affiliates since the Grant Date of a
Restricted Stock Award ceases to be a bona fide employee of the Corporation or
an Affiliate as a result of:


(i)Death or Long‑Term Disability, then the restrictions imposed on any
Restricted Stock Award shall lapse as to all Shares granted to such Participant
pursuant to such Restricted Stock Award on the date of such termination; or
 
(ii)Normal Retirement on or after the first anniversary of the Grant Date of any
time-based vesting Restricted Stock Award, the restrictions applicable to such
Restricted Stock Award shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section III.3(B)(ii) shall not apply to
any Restricted Stock Award the vesting of which is based, in whole or in part,
on attainment of performance objectives. The procedures set forth in Section
VII.6 will be applied for any taxes due upon the lapse of restrictions imposed
on a Restricted Stock Award due to a Participant’s Normal Retirement
eligibility.






 


7



--------------------------------------------------------------------------------



(C)Termination of Employment by Reason of Severance. Notwithstanding any
provision to the contrary contained in the Restricted Stock Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date of a Restricted Stock Award ceases to be
a bona fide employee of the Corporation or an Affiliate as a result of
Severance, and:


(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then the restrictions applicable to any time-based vesting Restricted Stock
Award shall lapse upon the Participant’s termination date, as to such Shares of
Restricted Stock that would have vested at such time(s) as are set forth in the
applicable Grant Notice as if the Participant had continued to be employed by
the Corporation or one of its Affiliates during the six-month period after the
Participant’s termination date; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date of the Restricted Stock Award has
occurred on or prior to the termination date, then the restrictions applicable
to the time-based vesting Restricted Stock Award shall continue to lapse at such
time(s) as are set forth in the applicable Grant Notice, as though the
Participant had continued to be employed by the Corporation or one of its
Affiliates during the restricted period; provided that if the first anniversary
of the Grant Date of the Restricted Stock Award has not occurred on or prior to
the termination date, then the additional vesting terms and conditions provided
in Section III.3(C)(i) shall apply to such award.


Notwithstanding the foregoing, this Section III.3(C) shall not apply to any
Restricted Stock Award the vesting of which is based, in whole or in part, on
attainment of performance objectives. The procedures set forth in Section VII.6
will be applied for any taxes due upon the lapse of restrictions imposed on a
Restricted Stock Award due to a Participant’s Normal Retirement eligibility.
4.Dividends. Cash dividends paid with respect to Restricted Stock during the
Restriction Period shall be credited on behalf of the Participant to a deferred
cash account (in a manner designed to comply with Code Section 409A) and the
restrictions on such cash dividends shall lapse at the same time that the
restrictions lapse on the associated Restricted Stock Award. Stock dividends
paid with respect to Restricted Stock during the Restriction Period shall be
treated as Restricted Stock which shall be subject to the same restrictions as
the original award for the duration of the Restriction Period.












8



--------------------------------------------------------------------------------



5.Election to Recognize Gross Income in the Year of Grant. If any Participant
validly elects within 30 days of the Grant Date, to include in gross income for
federal income tax purposes an amount equal to the fair market value of the
Shares of Restricted Stock granted on the Grant Date, such Participant shall (at
the same time or prior to the date that the Participant files the Participant's
election with the Internal Revenue Service) (A) pay to the Corporation, or make
arrangements satisfactory to the Administrator to pay to the Corporation in the
year of such grant, any federal, state or local taxes required to be withheld
with respect to such Shares in accordance with Section VII.6, and (B) provide
the Administrator with a copy of the election filed with the Internal Revenue
Service.
  
6.Restrictive Legend. Each book entry in the records of the Corporation’s
transfer agent evidencing Shares granted pursuant to a Restricted Stock grant
may bear an appropriate legend referring to the terms, conditions and
restrictions described in the Plan and/or the Restricted Stock Agreement.


7.Expiration of Restriction Period. If and when the Restriction Period
applicable to the Restricted Stock expires without a prior forfeiture, Shares
shall be credited to the Participant’s brokerage account of record. If the
Participant does not have a brokerage account of record, then an appropriate
book entry recording the Participant’s interest in the unrestricted Shares shall
be entered on the records of the Corporation’s transfer agent.


IV.
RESTRICTED STOCK UNITS AND PERFORMANCE SHARES



1.Award Agreement.


(A)Restricted Stock Units granted under the Plan shall be evidenced by a
Restricted Stock Unit Agreement to be executed by the Participant and the
Corporation setting forth the terms and conditions of the Restricted Stock
Units. Each Restricted Stock Unit Grant Notice shall incorporate by reference
and be subject to this Statement of Terms and Conditions, including the special
terms and conditions in the Appendix for the Participant’s country (if any)
which forms part of this Statement of Terms and Conditions, and together both
documents shall constitute the Restricted Stock Unit Agreement. The Restricted
Stock Units are also subject to the terms and conditions of the Plan.


(B)Performance Shares granted under the Plan shall be evidenced by a Performance
Share Agreement to be executed by the Participant and the Corporation setting
forth the terms and conditions of the Performance Shares. Each Performance Share
Grant Notice shall incorporate by reference and be subject to this Statement of
Terms and Conditions, including the special terms and conditions in the Appendix
for the Participant’s country (if any) which forms part of this Statement of
Terms and Conditions, and together both documents shall constitute the
Performance Share Agreement. Performance Shares are also subject to the terms
and conditions of the Plan.








9



--------------------------------------------------------------------------------



2.Special Restrictions. Restricted Stock Units and Performance Shares granted
under the Plan shall be subject to the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator, consistent with the terms of the Plan.


(A)Restrictions. If a Participant ceases to be a bona fide employee of the
Corporation or any Affiliate (except as otherwise provided in the Plan, or in
Section IV.2(B) or Section IV.2(C)) prior to the lapse of the restrictions
imposed on the Award, the unvested Restricted Stock Units or Performance Shares
shall be canceled, and all the rights of the Participant to such Awards shall
immediately terminate. If a Participant is absent from work with the Corporation
or an Affiliate because of the Participant's Short‑Term Disability or because
the Participant is on an approved leave of absence, the Participant shall not be
deemed during the period of any such absence, by virtue of such absence alone,
to have terminated employment with the Corporation or an Affiliate except as the
Administrator may otherwise expressly determine.


(B)Termination of Employment by Reason of Death, Long‑Term Disability or Normal
Retirement. Notwithstanding any provision contained to the contrary in the
Restricted Stock Unit Grant Notice or Performance Share Grant Notice, if a
Participant who has been in the continuous employment of the Corporation or any
of its Affiliates since the Grant Date of such Award ceases to be a bona fide
employee of the Corporation or an Affiliate as a result of:


(i)Death or Long‑Term Disability, then the restrictions imposed on any Award of
Restricted Stock Units or Performance Shares shall lapse on the date of such
termination; or


(ii)Normal Retirement on or after the first anniversary of the Grant Date of any
time-based vesting Restricted Stock Units, the restrictions applicable to such
Restricted Stock Units shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during such restricted
period; provided, that notwithstanding any other provision of the Plan or this
Statement of Terms and Conditions, this Section IV.2(B)(ii) shall not apply to
any Performance Shares or to any Restricted Stock Units the vesting of which is
based, in whole or in part, on attainment of performance objectives.


(C)Termination of Employment by Reason of Severance. Notwithstanding any
provision to the contrary contained in the Restricted Stock Unit Grant Notice,
if a Participant who has been in the continuous employment of the Corporation or
any of its Affiliates since the Grant Date of a Restricted Stock Unit Award
ceases to be a bona fide employee of the Corporation or an Affiliate as a result
of Severance, and:














10



--------------------------------------------------------------------------------



(i)The Participant has not attained the requirements for Normal Retirement on or
prior to the Participant’s termination date, and would not have attained the
requirements for Normal Retirement within six months after the termination date,
then the restrictions applicable to any time-based vesting Restricted Stock Unit
Award shall lapse upon the termination date, as to such Restricted Stock Units
that would have vested at such time(s) as are set forth in the applicable Grant
Notice as if the Participant had continued to be employed by the Corporation or
one of its Affiliates during the six-month period after the termination date; or


(ii)The Participant has not attained the requirements for Normal Retirement on
or prior to the Participant’s termination date, but would have attained the
requirements for Normal Retirement within six months after the termination date
and the first anniversary of the Grant Date has occurred on or prior to the
termination date, then the restrictions applicable to any time-based vesting
Restricted Stock Units shall continue to lapse at such time(s) as are set forth
in the applicable Grant Notice, as though the Participant had continued to be
employed by the Corporation or one of its Affiliates during the restricted
period; provided that if the first anniversary of the Grant Date of the
Restricted Stock Unit Award has not occurred on or prior to the termination
date, then the additional vesting terms provided in Section IV.2(C)(i) will
apply to such award.


Notwithstanding the foregoing, this Section IV.2(C) shall not apply to any
Restricted Stock Units the vesting of which is based, in whole or in part, on
attainment of performance objectives.
3.Dividend Equivalents. Subject to the discretion of the Compensation Committee,
dividend equivalents shall be credited in respect of Restricted Stock Units and
Performance Shares. Cash dividends shall be credited on behalf of the
Participant to a deferred cash account (in a manner designed to comply with Code
Section 409A) and the restrictions on such cash dividends shall lapse at the
same time that the restrictions lapse on the associated Award of Restricted
Stock Units or Performance Shares (as applicable), and cash dividends, along
with accrued interest (if any) on such cash dividends, shall be paid in a lump
sum at the same time that the Shares underlying the Restricted Stock Unit or
Performance Share Award, and to which the cash dividends relate, are
distributed. Stock dividends shall be converted into additional Restricted Stock
Units or Performance Shares, which will be subject to all of the terms and
conditions of the underlying Restricted Stock Units or Performance Shares,
including the same vesting restrictions as the underlying Award.


4.Assignability. A Participant shall not be permitted to sell, transfer, pledge,
assign or encumber Restricted Stock Units or Performance Shares, other than
pursuant to a qualified domestic relations order as defined in the Code or Title
I of the U.S. Employee Retirement Income Security Act.








  


11



--------------------------------------------------------------------------------



5.No Stockholder Rights. Neither a Participant nor any person entitled to
exercise a Participant’s rights in the event of the Participant’s death shall
have any of the rights of a stockholder with respect to an Award of Restricted
Stock Units or Performance Shares except to the extent that a book entry has
been entered in the records of the Corporation’s transfer agent with respect to
the Shares paid upon the settlement of any vested Restricted Stock Units or
Performance Shares.


6.Time of Payment of Restricted Stock Units and Performance Shares. Upon the
lapse of the restriction imposed on Restricted Stock Units or Performance
Shares, all Restricted Stock Units and Performance Shares that were not
forfeited pursuant to Section IV.2(A), Section IV.2(B)(i),
Section IV.2(C)(i), or Section V shall be paid to the Participant as soon as
reasonably practicable after the restrictions lapse. Payment shall be made in
Shares to the Participant’s brokerage account of record. If the Participant does
not have a brokerage account of record, then in the form of an appropriate book
entry entered in the records of the Corporation’s transfer agent recording the
Participant’s unrestricted interest in the number of Shares subject to the
Restricted Stock Units or Performance Shares.
  
Notwithstanding the foregoing, if a Participant becomes eligible for Normal
Retirement, or is eligible for additional vesting under Section IV.2(C)(ii),
prior to the date of the lapse of restrictions imposed on Restricted Stock Units
and the vesting provisions of Section IV.2(B)(ii) or Section IV.2(C)(ii) apply,
then such Restricted Stock Units shall be paid to the Participant’s brokerage
account of record as soon as reasonably practicable after the earlier of the
Participant’s Separation from Service or the originally scheduled vesting date
(in any event before the end of the calendar year in which such date occurs),
subject to the delay of payment (if applicable) provided in Section VII.14. The
procedures set forth in Section VII.6 will be applied for any taxes due upon the
lapse of restrictions imposed on the Restricted Stock Units due to a
Participant’s Normal Retirement eligibility or additional vesting as provided in
Section IV.2(C)(ii).
V.
SPECIAL FORFEITURE AND REPAYMENT RULES



Any other provision of this Statement of Terms and Conditions to the contrary
notwithstanding, if the Administrator determines that a Participant has engaged
in any of the actions described in 3 below, the consequences set forth in 1 and
2 below shall result:
1.Any outstanding Option shall immediately and automatically terminate, be
forfeited and shall cease to be exercisable, without limitation. In addition,
any Award of Restricted Stock, Restricted Stock Units or Performance Shares as
to which the restrictions have not lapsed shall immediately and automatically be
forfeited and such Shares of Restricted Stock shall be returned to the
Corporation and all of the rights of the Participant to such Awards and the
underlying Shares shall immediately terminate.














12



--------------------------------------------------------------------------------



2.If the Participant exercised an Option within 12 months prior to the date upon
which the Corporation discovered that the Participant engaged in any actions
described in 3 below, the Participant, upon written notice from the Corporation,
shall immediately pay to the Corporation the economic value realized or obtained
by the exercise of such Option measured at the date of exercise. In addition, if
the restrictions imposed on any Award of Restricted Stock, Restricted Stock
Units or Performance Shares (including any unpaid dividends or Dividend
Equivalents) lapsed within 12 months prior to the date the Corporation
discovered that the Participant engaged in any action described in 3 below, the
Participant, upon written notice from the Corporation, shall immediately pay to
the Corporation the economic value realized or obtained with respect to such
Award, measured at the date such Award vested.


3.The consequences described in 1 and 2 above shall apply if the Participant,
either before or after termination of employment with the Corporation or its
Affiliates:


(A)Discloses to others, or takes or uses for the Participant’s own purpose or
the purpose of others, any trade secrets, confidential information, knowledge,
data or know‑how or any other proprietary information or intellectual property
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment, whether or not they are the
Participant’s work product. Examples of such confidential information or trade
secrets include, without limitation, customer lists, supplier lists, pricing and
cost data, computer programs, delivery routes, advertising plans, wage and
salary data, financial information, research and development plans, processes,
equipment, product information and all other types and categories of information
as to which the Participant knows or has reason to know that the Corporation or
its Affiliates intends or expects secrecy to be maintained;


(B)Fails to promptly return all documents and other tangible items belonging to
the Corporation or its Affiliates in the Participant’s possession or control,
including all complete or partial copies, recordings, abstracts, notes or
reproductions of any kind made from or about such documents or information
contained therein, upon termination of employment, whether pursuant to
retirement or otherwise;


(C)Fails to provide the Corporation with at least 30 days’ written notice prior
to directly or indirectly engaging in, becoming employed by, or rendering
services, advice or assistance to any business in competition with the
Corporation or its Affiliates. As used herein, “business in competition” means
any person, organization or enterprise which is engaged in or is about to become
engaged in any line of business engaged in by the Corporation or its Affiliates
at the time of the termination of the Participant’s employment with the
Corporation or its Affiliates;


(D)Fails to inform any new employer, before accepting employment, of the terms
of this paragraph and of the Participant’s continuing obligation to maintain the
confidentiality of the trade secrets and other confidential information
belonging to the Corporation or its Affiliates and obtained by the Participant
during the term of the Participant’s employment with the Corporation or any of
its Affiliates;






13



--------------------------------------------------------------------------------



(E)Induces or attempts to induce, directly or indirectly, any of the customers
of the Corporation or its Affiliates, employees, representatives or consultants
to terminate, discontinue or cease working with or for the Corporation or its
Affiliates, or to breach any contract with the Corporation or any of its
Affiliates, in order to work with or for, or enter into a contract with, the
Participant or any third party;
 
(F)Engages in conduct which is not in good faith and which disrupts, damages,
impairs or interferes with the business, reputation or employees of the
Corporation or its Affiliates; or


(G)Fails to meet the Participant’s continuing obligations with respect to
non-disclosure, non-competition and/or non-solicitation under the Participant’s
agreement with the Corporation or any Affiliate.


The Administrator shall determine in its sole discretion whether the Participant
has engaged in any of the acts set forth in (A) through (G) above, and its
determination shall be conclusive and binding on all interested persons.
Any provision of this Section V which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such invalid or unenforceable provision, without
invalidating or rendering unenforceable the remaining provisions of this
Section V.
























14



--------------------------------------------------------------------------------



VI.
CHANGE IN CONTROL



If as a result of a Change in Control, the Common Stock ceases to be listed for
trading on a national securities exchange (an “Exchange”), any Option,
Restricted Stock Award, Restricted Stock Unit Award, or Performance Share Award
that is unvested on the effective date of the Change in Control shall continue
to vest according to the terms and conditions of such Award, provided that such
Award is replaced with an award for voting securities of the resulting
corporation or the acquiring corporation, as the case may be, (including without
limitation, the voting securities of any corporation which as a result of the
Change in Control owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) (the
“Surviving Company”) which are traded on an Exchange (a “Replacement Award”),
which Replacement Award, (i) in the case of an Option, shall consist of an
option with the number of underlying shares and exercise price determined in a
manner consistent with Code Section 424(a) with vesting and any other terms
continuing in the same manner as the replaced Option; (ii) in the case of a
Performance Share Award, shall consist of restricted stock or restricted stock
units with a value (determined using the Surviving Company’s stock price as of
the effective date of the Change in Control) equal to the value of the
Performance Share Award (determined using the Corporation’s stock price and
assuming attainment of target performance or actual performance achieved, if
greater, as of the effective date of the Change in Control), with any
restrictions on such restricted stock or restricted stock units lapsing at the
end of the measuring period over which performance for the replaced Performance
Share Award was to be measured prior to the granting of the Replacement Award;
and (iii) in the case of a Restricted Stock Award or Restricted Stock Unit
Award, shall consist of restricted stock or restricted stock units with a value
(determined using the Surviving Company’s stock price as of the effective date
of the Change in Control) equal to the value of the Restricted Stock Award or
Restricted Stock Unit Award (determined using the Corporation’s stock price as
of the effective date of the Change in Control), with any restrictions on such
restricted stock or restricted stock units lapsing at the same time and manner
as the replaced Award; provided, however, that in the event of the Participant’s
involuntary Separation from Service by the Corporation without Cause or
Separation from Service by the Participant for Good Reason during the vesting
period of any Replacement Award, the Replacement Award shall immediately vest
and be paid as soon as practicable following such Separation from Service
(subject to Section VII.14), based on the fair market value of the underlying
shares on the vesting date, or in the case of options, based on the excess of
the fair market value of the underlying shares over the option exercise price on
the vesting date. If any Option, Restricted Stock Award, Restricted Stock Unit
Award, or Performance Share Award that is unvested at the effective time of the
Change in Control is not replaced with a Replacement Award, such Award shall
immediately vest and, in the case of a Performance Share Award, shall vest based
upon deemed attainment of target performance or actual performance achieved, if
greater.










15



--------------------------------------------------------------------------------



If as a result of a Change in Control, the Common Stock continues to be listed
for trading on an Exchange, any unvested Option, Restricted Stock Award, or
Restricted Stock Unit Award shall continue to vest according to the terms and
conditions of such Award and any Performance Share Award shall be replaced with
a Restricted Stock Award or Restricted Stock Unit Award where the number of
shares subject to such Restricted Stock Award or Restricted Stock Unit Award
shall be equal to the number of Performance Shares assuming attainment of target
performance or actual performance achieved, if greater, as of the effective date
of the Change in Control with any restrictions on such Restricted Stock Award or
Restricted Stock Unit Award lapsing at the end of the measuring period over
which performance for the replaced Performance Share Award was to be measured
prior to the granting of the replacement Award; provided however, that, in the
event of the Participant’s involuntary Separation from Service by the
Corporation without Cause or Separation from Service by the Participant for Good
Reason during the vesting period of an Award, such Award shall immediately vest
and be paid as soon as practicable following such Separation from Service
(subject to Section VII.14).
VII.
MISCELLANEOUS



1.No Effect on Terms of Employment. Participation in the Plan shall not create a
right to further employment with the Participant’s employer (the “Employer”) and
shall not interfere with the ability of the Employer to terminate, with or
without cause, or change the terms of employment of a Participant at any time.


2.Grants to Participants in Foreign Countries. In making grants to Participants
in foreign countries, the Administrator has the full discretion to deviate from
this Statement of Terms and Conditions in order to adjust grants under the Plan
to prevailing local conditions, including custom and legal and tax requirements.
Furthermore, the Corporation reserves the right to impose other requirements on
the Participant’s participation in the Plan on the Award and on any Shares
acquired under the Plan, to the extent the Corporation determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Participant to sign any
additional agreements or undertaking that may be necessary to accomplish the
foregoing.


3.Information Notification. Any information required to be given under the terms
of an Award shall be addressed to the Corporation in care of its Corporate
Secretary at McKesson Corporation, One Post Street, San Francisco, California
94104, and any notice to be given to a Participant shall be addressed to such
Participant at the address indicated beneath the Participant's name on the Award
Agreement or such other address as either party may designate in writing to the
other. Any such notice shall be deemed to have been duly given when enclosed in
a properly sealed envelope or wrapper addressed as aforesaid, registered or
certified and deposited (postage or registration or certification fee
prepaid) in a post office or branch post office.










16



--------------------------------------------------------------------------------



4.Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan or under an
Award Agreement, shall be conclusive and binding on all interested persons.


5.No Effect on Other Benefit Plans. Nothing herein contained shall affect a
Participant’s right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Corporation.


6.Withholding. Regardless of any action the Corporation or the Employer takes
with respect to any federal, state or local income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Corporation or
the Employer. The Participant further acknowledges that the Corporation and/or
the Employer (1) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Award, including
the grant, vesting or exercise of the Award, as applicable, the subsequent sale
of Shares acquired pursuant to the Plan and the receipt of any dividends and/or
dividend equivalents; and (2) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the Award to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the Grant Date and the date of any relevant
taxable event, the Participant acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the
Corporation and/or the Employer, or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) withholding from the Participant’s
wages or other cash compensation paid to the Participant by the Corporation
and/or the Employer; (2) withholding from proceeds of the sale of Shares
acquired under the Plan either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on the Participant’s behalf pursuant to this
authorization and any other authorization the Corporation and/or the broker
designated by the Corporation may require the Participant to sign in connection
with the sale of Shares); or (3) withholding Shares to be issued upon grant,
vesting/settlement or exercise, as applicable. Calculation of the number of
Shares to be withheld shall be made based on the closing price of the Common
Stock on the New York Stock Exchange on the date that the amount of tax to be
withheld is determined. In no event, however, shall the Corporation be required
to issue fractional Shares. With respect to an Award other than an Option, if
adequate arrangements to satisfy the obligations with regard to all Tax-Related
Items are not made by the Participant with the Corporation and/or the Employer
prior to the relevant taxable event, the Corporation will satisfy such
obligations as provided above in clause (3) of this paragraph.




17



--------------------------------------------------------------------------------



To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
will be deemed to have been issued the full number of Shares subject to the
Award, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.
Finally, the Participant shall pay to the Corporation or the Employer any amount
of Tax-Related Items that the Corporation or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Corporation
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares
if the Participant fails to comply with the Participant's obligations in
connection with the Tax-Related Items.
The Administrator shall be authorized to establish such rules, forms and
procedures as it deems necessary to implement the foregoing.
7.Successors. The Award Agreements shall be binding upon and inure to the
benefit of any successor or successors of the Corporation. “Participant” as used
herein shall include the Participant’s Beneficiary.


8.Delaware Law. The interpretation, performance, and enforcement of all Award
Agreements shall be governed by the laws of the State of Delaware.


9.Nature of Grant. In accepting the grant, the Participant acknowledges that:


(A)the Plan is established voluntarily by the Corporation, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Corporation at any time;


(B)the grant of the Award is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future Award grants, or
benefits in lieu of Awards, even if Awards have been granted repeatedly in the
past;


(C)all decisions with respect to future Awards, if any, will be at the sole
discretion of the Corporation;


(D)the Participant is voluntarily participating in the Plan;


(E)the Award and the Shares subject to the Award, and the income from and value
of same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;




18



--------------------------------------------------------------------------------



(F)the Award will not be interpreted to form an employment contract or
relationship with the Corporation; and furthermore, the Award will not be
interpreted to form an employment contract with any subsidiary or Affiliate of
the Corporation;


(G)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;


(H)if the underlying Shares do not increase in value, the Options will have no
value;


(I)in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award which results
from termination of the Participant’s employment with the Employer or the
Corporation or one of its Affiliates (for any reason whatsoever, and whether or
not such forfeiture is later found to be invalid or in breach of employment laws
in the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and the Participant irrevocably
releases the Corporation or its Affiliates from any such claim that may arise;
provided that, notwithstanding the foregoing, in the event any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
the Award, the Participant shall be deemed irrevocably to have waived the
Participant's entitlement to pursue such claim;
  
(J)for purposes of an Award, the Participant’s employment relationship will be
considered terminated as of the date the Participant is no longer a bona fide
employee of the Corporation, the Employer or one of the Corporation’s other
Affiliates (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of the employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Award Agreement or determined by the Corporation in its sole discretion, the
Participant’s right to receive Awards and vest in Awards under the Plan, if any,
will terminate effective as of such date and will not be extended by any notice
period mandated under local law (for example, the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where the Participant is employed or the terms of the Participant’s employment
agreement, if any); similarly, any right to exercise Options under the Plan
after termination of employment will be measured as of the date the Participant
is no longer a bona fide employee of the Corporation, the Employer or one of the
Corporation’s other Affiliates and will not be extended by any notice period
mandated under local law; the Administrator shall have the sole discretion to
determine when the Participant is no longer a bona fide employee for purposes of
an Award (including whether the Participant may still be considered to be
providing services while on a leave of absence);
 
(K)the Corporation is not providing any tax, legal or financial advice, nor is
the Corporation making any recommendations regarding participation in the Plan
or the Participant’s acquisition or sale of Shares; and




19



--------------------------------------------------------------------------------



(L)Participant is hereby advised to consult with the Participant's own personal
tax, legal and financial advisors regarding Participant’s participation in the
Plan before taking any action related to the Plan.


10.Data Privacy Information and Consent.
  
(A)Data Collection and Usage. The Corporation and the Employer may collect,
process and use certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options, Restricted Stock,
Restricted Stock Units, Performance Shares, Other Share-Based Awards, or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor (“Data”), for the purposes of implementing,
administering and managing the Plan. The legal basis, where required, for the
processing of Data is the Participant’s consent.


(B)Stock Plan Administration Service Providers. The Corporation transfers Data
to Merrill Lynch and its affiliated companies, an independent service provider
based in the United States, which is assisting the Corporation with the
implementation, administration and management of the Plan. The Corporation may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. The Participant may
be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.


(C)International Data Transfers. The Corporation and its service providers are
based in the United States. The Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. The Corporation’s legal basis, where required,
for the transfer of Data is the Participant’s consent.


(D)Data Retention. The Corporation will hold and use the Data only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan, or as required to comply with legal or regulatory obligations,
including under tax and security laws.


(E)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
salary from or employment with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant’s consent is that the
Corporation would not be able to grant Awards to the Participant or administer
or maintain such Awards.






20



--------------------------------------------------------------------------------



(F)Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant’s jurisdiction. Depending on where the
Participant is based, such rights may include the right to (i) request access or
copies of Data the Corporation processes, (ii) rectification of incorrect Data,
(iii) deletion of Data, (iv) restrictions on processing of Data, (v) portability
of Data, (vi) lodge complaints with competent authorities in the Participant’s
jurisdiction, and/or (vii) receive a list with the names and addresses of any
potential recipients of Data. To receive clarification regarding these rights or
to exercise these rights, the Participant can contact his or her local human
resources representative.


By accepting the Award and indicating consent via the Corporation’s acceptance
procedure, the Participant is declaring that he or she agrees with the data
processing practices described herein and consents to the collection, processing
and use of Data by the Corporation and the transfer of Data to the recipients
mentioned above, including recipients located in countries which do not adduce
an adequate level of protection from a European (or other non-U.S.) data
protection law perspective, for the purposes described above.
Finally, the Participant understands that the Corporation may rely on a
different legal basis for the processing or transfer of Data in the future
and/or request that the Participant provide another data privacy consent form.
If applicable and upon request of the Corporation, the Participant agrees to
provide an executed acknowledgement or data privacy consent form to the Employer
or the Corporation (or any other acknowledgements, agreements or consents that
may be required by the Employer or the Corporation) that the Corporation and/or
the Employer may deem necessary to obtain under the data privacy laws in the
Participant’s country, either now or in the future. The Participant understands
that the Participant will not be able to participate in the Plan if the
Participant fails to execute any such acknowledgement, agreement or consent
requested by the Corporation and/or the Employer.
11.Severability. The provisions in this Statement of Terms and Conditions are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


12.Language. The Participant acknowledges that the Participant is proficient in
the English language and, accordingly, understands the provisions of the Plan
and this Statement of Terms and Conditions. If the Participant has received this
Statement of Terms and Conditions or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


13.Electronic Delivery. The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or a third party
designated by the Corporation.




21



--------------------------------------------------------------------------------



14.Section 409A. If (A) the Participant is a Specified Employee at the time of
the Participant’s Separation from Service, and (B) some or any portion of the
amounts payable to the Participant, if any, when considered together with any
other payments or benefits which may be considered deferred compensation under
section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and subject to the plan aggregation rules under Treasury Regulation section
1.409A-1(c)(3)(viii) (together, the “Deferred Compensation Benefits”) would
result in the imposition of additional tax under Section 409A if paid to the
Participant on or within the six month period following the Separation from
Service, then to the extent such portion of the Deferred Compensation Benefits
resulting in the imposition of additional tax would otherwise have been payable
on or within the first six months following the Separation from Service, it will
instead become payable on the first payroll date that occurs in the seventh
month following the Separation from Service (or such longer period as is
required to avoid the imposition of additional tax under Section 409A). All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.


VIII.
DEFINITIONS



When capitalized in this Statement of Terms and Conditions, the following terms
shall have the meaning set forth below:
1.“Award Agreement” means an agreement between the Participant and the
Corporation evidencing the grant of an Option, Restricted Stock Award,
Restricted Stock Award, Performance Shares or Other Share-Based Award, as
applicable.


2.“Cause” means termination of the Participant’s employment with the Corporation
or an Affiliate upon the Participant’s negligent or willful engagement in
misconduct which, in the sole determination of the Chief Executive Officer of
the Corporation (or the Chief Executive Officer’s designee), is injurious to the
Corporation, its employees, or its customers.
  
3.“Early Retirement” means a termination of employment (other than due to death,
Long-Term Disability or for Cause) which occurs prior to Normal Retirement but
on or after the date on which the Participant’s age (expressed in terms of years
and completed months) plus service with the Corporation or an Affiliate equals
65. For purposes of determining eligibility for Early Retirement, the term
“service” shall include years and completed whole months of service.


4.“Family Member” means any person identified as an “immediate family” member in
Rule 16(a)‑1(e) of the Exchange Act, as such Rule may be amended from time to
time. Notwithstanding the foregoing, the Administrator may designate any other
person(s) or entity(ies) as a “family member.”


5.“Good Reason” means any of the following actions, if taken without the express
written consent of the Participant:








22



--------------------------------------------------------------------------------



(A)Any material change by the Corporation in the Participant’s functions,
duties, or responsibilities, which change would cause the Participant’s position
with the Corporation to become of less dignity, responsibility, importance, or
scope from the position and attributes that applied to the Participant
immediately prior to the Change in Control; provided, however, that, any such
change attributable to the Corporation’s no longer being a company with publicly
traded common stock shall not constitute Good Reason; and provided, further,
that a reduction in the Participant’s functions, duties or responsibilities
solely by virtue of the Corporation being acquired and made part of a larger
entity (for example, if following a Change in Control the Participant retains
the Participant’s position, or has a comparable position, with respect to a
division or subsidiary of the acquirer that contains the Corporation’s business)
shall not constitute Good Reason;


(B)Any significant reduction in the Participant’s aggregate base annual salary
and target incentive opportunity, as in effect immediately prior to the Change
in Control;


(C)Any material failure by the Corporation to comply with any of the provisions
of an Award subsequent to a Change in Control; or


(D)The Corporation’s requiring the Participant to be based at any location which
would increase the Participant’s regular one-way commute by more than 25 miles
from that in effect immediately preceding the Change in Control, except for
travel reasonably required in the performance of the Participant’s
responsibilities;


Provided that the Participant gives notice to the Corporation of the existence
of the Good Reason condition within 30 days of the initial existence of the Good
Reason condition and the Corporation is provided 30 days after receipt of the
Participant’s notice to remedy the Good Reason condition; provided further that
the Participant’s Separation from Service must occur within six months from the
initial existence of the Good Reason condition if the Corporation does not
remedy such condition for such separation to be considered to be for Good
Reason.
6.“Expiration Date” means the date that an Option expires as set forth in the
Option Grant Notice as the “Expiration Date.”


7.“Grant Date” means the date the Administrator grants the Award.


8.“Grant Notice” means the notice of an Award granted to the Participant, which
sets forth certain terms of such Award.


9.“Long‑Term Disability” means a physical or mental condition in respect of
which the administrator of the Corporation’s long-term disability plan has
determined that the Participant is eligible to receive income replacement
benefits; or, if the Participant is not then a participant in the Corporation’s
long-term disability plan, a physical or mental condition that the administrator
of the Corporation’s long-term disability plan determines would have rendered
the Participant eligible to receive income replacement benefits, had the
Participant been enrolled in such plan.






23



--------------------------------------------------------------------------------



10.“Normal Retirement” means termination of employment (other than due to death,
Long-Term Disability or for Cause) at or after age 60 (57, in the case of a
participant in the McKesson Corporation 1984 Executive Benefit Retirement Plan)
with at least 10 years of service with the Corporation or an Affiliate. For
purposes of determining eligibility for Normal Retirement, “service” shall mean
completed whole years of service (12 consecutive months).


11.“Option Period” means the period commencing on the Grant Date of an Option
and, except at otherwise provided in Section II.5, ending on the Expiration
Date.


12.“Separation from Service” means termination of employment with the
Corporation or an affiliate. A Participant shall be deemed to have had a
Separation from Service if the Participant’s service with the Corporation or an
affiliate is reduced to an annual rate that is equal to or less than 20% of the
services rendered, on average, during the immediately preceding three years of
service with the Corporation or an affiliate (or, if providing service to the
Corporation or an affiliate for less than three years, such lesser period).
  
13.“Severance” means termination of employment with the Corporation or an
affiliate, and qualified for participation in and entitlement to benefits under
the McKesson Corporation Severance Pay Plan, in accordance with the terms and
conditions of such plan.


14.“Short‑Term Disability” means short‑term disability as defined in the
Corporation’s short‑term disability plan.
 
15.“Specified Employee” means those employees identified by the Corporation as
"Specified Employees" for purposes of Code Section 409A.






24



--------------------------------------------------------------------------------




OUTSIDE DIRECTOR


FORM OF
MCKESSON CORPORATION 2013 STOCK PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
    


Grantee Name:
 
Grantee Address:
 
Number of RSUs Granted:
 
Date of Grant:
 
Vesting Dates:
 



Vesting Schedule: 100% vested on grant date.


McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2013 Stock Plan, as may be amended from time
to time (the “Plan”) to receive ownership of shares of common stock of the
Company (“Shares”). This Grant Notice (“Notice”), together with the Statement of
Terms and Conditions, as provided as an attachment to this Notice (the “ST&Cs”),
constitute your Restricted Stock Unit Agreement, which along with the Plan set
forth the terms of your grant.


Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF RSUs. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.


By signing below, I acknowledge that:
1.
I agree to receive copies of the stockholder information, including copies of
any annual report, proxy and Form 10-K, from the Investor Resources section of
the McKesson website at www.mckesson.com; and

2.
I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.
I have access to the Company’s web site; and

4.
I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and

5.
The Plan and ST&Cs are incorporated by reference to this Notice; and

6.
The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this grant of RSUs; and

7.
I accept ALL the terms and conditions as set forth in the Plan and the ST&Cs
applicable to this grant of RSUs.



IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.
By:


_______________________ _________________     __________________________
______________
John H. Hammergren Date Grantee Signature Date
Chairman, President and Chief Executive Officer
McKesson Corporation


PLEASE RETURN ONE SIGNED COPY OF THIS
AGREEMENT TO:
      McKesson Corporation
      Stock Administration
      One Post Street, 32nd Floor, San Francisco, CA 94104


        ATTACHMENTS:
2013 Stock Plan
2013 Stock Plan Prospectus for Non-Employee Directors
ST&Cs Applicable to Outside Director
Hedging & Pledging Policy
Insider Trading Policy
Designation of Beneficiary Form

July 2014


1



--------------------------------------------------------------------------------




CEO / EO / Employees Subject to SOP


FORM OF
MCKESSON CORPORATION 2013 STOCK PLAN
STOCK OPTION GRANT NOTICE


Optionee Name:
 
Optionee Address:
 
Type of Option:
Nonstatutory Stock Option
Grant Date:
 
Shares Granted:
 
Price per Share:
 
Vesting Schedule:
 
Expiration Date:
 



McKesson Corporation (the “Company”) is pleased to grant you a nonstatutory
stock option under the Company’s 2013 Stock Plan (the “Plan”) to purchase shares
of common stock of the Company (“Shares”). This Grant Notice (“Notice”),
together with the Statement of Terms and Conditions, as provided as an
attachment to this Notice (the “ST&Cs”), constitute your Stock Option Agreement,
which along with the Plan (note that the Plan incorporates by reference the
Company’s Compensation Recoupment Policy (the “Recoupment Policy”) and the
Company’s Stock Ownership Policy (the “Company Stock Ownership Policy”) as both
are amended from time to time) set forth the terms of your grant.


Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF AN OPTION. This grant, along
with any other grants you may have received in the past can be viewed on the
Merrill Lynch web site at www.benefits.ml.com.


This Option is subject to earlier termination than the expiration date set above
in certain circumstances, as set forth in the Plan and ST&Cs. For more
information about stock options, including information on how to exercise your
Option, visit the Corporate Secretary’s Website on McKNET under About
McKesson/Legal/Office of the General Counsel/Corporate Secretary/Stock
Administration.


By signing below, I acknowledge that:
1.
I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with the laws outside the
United States, from the Company’s website and stockholder information, including
copies of any annual report, proxy and Form
10-K, from the Investor Resources section of the McKesson website at
www.mckesson.com; and

2.
I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.
I have access to the Company’s web site; and

4.
I consent to receiving electronically a copy of the document set forth above and
attachments to this Notice; and

5.
The Plan, (including the Recoupment Policy and Stock Ownership Policy) and ST&Cs
are incorporated by reference to this Notice; and

6.
The Company recommends that the Optionee consult with a tax advisor prior to
accepting or exercising this Option; and

7.
I accept ALL the terms and conditions as set forth in the Plan and ST&Cs
applicable to this Option.



IN WITNESS WHEREOF, the Optionee has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.
   
 
 
Name Date
 
Optionee Signature    Date

Title        
McKesson Corporation


ATTACHMENTS:
* 2013 Stock Plan
* ST&Cs Applicable to _____________
* Compensation Recoupment Policy
* Stock Ownership Policy
* 2013 Stock Plan Prospectus


May 2017


1



--------------------------------------------------------------------------------




EMPLOYEE




FORM OF
MCKESSON CORPORATION 2013 STOCK PLAN
STOCK OPTION GRANT NOTICE


Optionee Name:
 
Optionee Address:
 
Type of Option:
Nonstatutory Stock Option
Grant Date:
 
Shares Granted:
 
Price per Share:
 
Vesting Schedule:
 
Expiration Date:
 



McKesson Corporation (the “Company”) is pleased to grant you a nonstatutory
stock option under the Company’s 2013 Stock Plan (the “Plan”) to purchase shares
of common stock of the Company (“Shares”). This Grant Notice (“Notice”),
together with the Statement of Terms and Conditions, as provided as an
attachment to this Notice (the “ST&Cs”), constitute your Stock Option Agreement,
which along with the Plan (note that the Plan incorporates by reference the
Company’s Compensation Recoupment Policy, as amended from time to time (the
“Recoupment Policy”)) set forth the terms of your grant.


Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF AN OPTION. This grant, along
with any other grants you may have received in the past can be viewed on the
Merrill Lynch web site at www.benefits.ml.com.


This Option is subject to earlier termination than the expiration date set above
in certain circumstances, as set forth in the Plan and ST&Cs. For more
information about stock options, including information on how to exercise your
Option, visit the Corporate Secretary’s Website on McKNET under About
McKesson/Legal//Corporate Secretary/Stock Administration.


By signing below, I acknowledge that:
1.
I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with the laws outside the
United States, from the Company’s website and stockholder information, including
copies of any annual report, proxy and Form 10-K, from the Investor Resources
section of the McKesson website at www.mckesson.com; and

2.
I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.
I have access to the Company’s web site; and

4.
I consent to receiving electronically a copy of the document set forth above and
attachments to this Notice; and

5.
The Plan (including the Recoupment Policy) and ST&Cs are incorporated by
reference to this Notice; and

6.
The Company recommends that the Optionee consult with a tax advisor prior to
accepting or exercising this Option; and

7.
I accept ALL the terms and conditions as set forth in the Plan and the ST&Cs
applicable to this Option.



IN WITNESS WHEREOF, the Optionee has executed this Agreement, and the Company
has caused these presents to be executed in its name and on its behalf, all as
of the Grant Date.
   
 
 
Name Date
 
Optionee Signature    Date

Title    
McKesson Corporation


ATTACHMENTS:
* ST&Cs Applicable to Employee
* 2013 Stock Plan
* 2013 Stock Plan Prospectus
* Compensation Recoupment Policy
* Insider Trading Policy
* Appendix – (country specific)


October 2013


1



--------------------------------------------------------------------------------




McKESSON CORPORATION
Performance Stock Unit (“PSU”)
TARGET AWARD NOTIFICATION
Fiscal Year 20__


The Compensation Committee (the “Committee”) of the Board of Directors of
McKesson Corporation has approved your target number of Performance Stock Units
(PSUs) under the PSU Program for the three-year performance period beginning
______, 20__ and ending on ______, 20__ (the “Performance Period”). The final
number of shares of McKesson Corporation common stock that may be issued to you
under the PSU Program will be based on achievement against performance criteria
determined by the Committee. Your participation in the PSU Program will be
subject to the terms of the McKesson Corporation 2013 Stock Plan (the “2013
Stock Plan”), which includes the Statement of Terms and Conditions that is
delivered with this notice. In the event of any conflict between the 2013 Stock
Plan and this document, the 2013 Stock Plan will control. This notice of your
participation in the PSU Program sets forth your PSU Target.


Participant Name
 
Target Number of Units
 
Date Target Approved
 
Performance Period
 



Award and Vesting
Provided that:
•
You continue to be employed by McKesson Corporation or one of its affiliates
through the date on which the Committee meets to determine achievement against
the performance criteria, and

•
The Committee determines that, based on achievement of the performance criteria,
a grant of shares of McKesson common stock will be made to you under the PSU
Program for _____-_____, then

•
You will receive a grant of shares following the date the Committee meets in
_____ 20__. No additional vesting period will apply.





Performance Criteria
•
Performance Criteria for your PSU target award will be determined by the
Committee at the beginning of the performance period and communicated to you.

•
If the performance criteria are met at no less than the threshold level
determined by the Committee, you will receive a grant of shares of McKesson
common stock

•
You may earn from 0% to 200% of the Target Number of Units set forth above.



The Committee has the authority to adjust the performance criteria and the
amount of your final award. The Committee will make the final determination of
achievement with respect to any performance criteria, in its discretion. The
Committee may adjust the final award in its discretion.


I acknowledge that I have received, read and understand this Performance Share
Unit (PSU) Target Award Notification.
________________________________________    __________________
Employee Signature                 Date


Encl - 2013 Stock Plan and Statement of Terms and Conditions






--------------------------------------------------------------------------------




CEO / EO / Employees Subject to SOP


FORM OF
MCKESSON CORPORATION 2013 STOCK PLAN
RESTRICTED STOCK UNIT GRANT NOTICE


Grantee Name:
 
Grantee Address:




Number of RSUs Granted:
 
Date of Grant:
 
Vesting Dates:
 



Vesting Schedule: Provided you continue to provide service to the company or any
Affiliate of the Company through the vesting date, the RSUs will become vested
_________ on ___________________.


McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2013 Stock Plan (the “Plan”) to receive
ownership of shares of common stock of the Company (“Shares”). This Grant Notice
(“Notice”), together with the Statement of Terms and Conditions, as provided as
an attachment to this Notice (the “ST&Cs”), constitute your Restricted Stock
Unit Agreement, which along with the Plan (note that the Plan incorporates by
reference the Company’s Compensation Recoupment Policy (the “Recoupment Policy”)
and the Company’s Stock Ownership Policy (the “Company Stock Ownership Policy”),
as both are amended from time to time) set forth the terms of your grant.


Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF RSUs. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.


By signing below, I acknowledge that:
1.
I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with the laws outside the
United States, from the Company’s website and stockholder information, including
copies of any annual report, proxy and Form 10-K, from the Investor Resources
section of the McKesson website at www.mckesson.com; and

2.
I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.
I have access to the Company’s web site; and

4.
I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and

5.
The Plan (including the Recoupment Policy and Stock Ownership Policy) and ST&Cs
are incorporated by reference to this Notice; and

6.
The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this grant of RSUs; and

7.
I accept ALL the terms and conditions as set forth in the Plan and ST&Cs
applicable to this grant of RSUs.



IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.
 
 
 
 
John H. Hammergren
 
Grantee Signature
Date
Chairman, President and Chief Executive Officer
 
 
 
McKesson Corporation
 
 
 



ATTACHMENTS:
* 2013 Stock Plan
* 2013 Stock Plan Prospectus
* ST&Cs Applicable to __________
* Hedging and Pledging Policy (Section 16 only)
* Compensation Recoupment Policy
* Stock Ownership Policy
* Insider Trading Policy


May 2017


1



--------------------------------------------------------------------------------




EMPLOYEE




FORM OF
MCKESSON CORPORATION 2013 STOCK PLAN
RESTRICTED STOCK UNIT GRANT NOTICE


Grantee Name:
 
Grantee Address:
 
Number of RSUs Granted:
 
Date of Grant:
 
Vesting Dates:
 





Vesting Schedule: Provided you continue to provide service to the company or any
Affiliate of the Company through the vesting date, the RSUs will become vested
____ on __________________.


McKesson Corporation (the “Company”) is pleased to grant you restricted stock
units (“RSUs”) under the Company’s 2013 Stock Plan (the “Plan”) to receive
ownership of shares of common stock of the Company (“Shares”). This Grant Notice
(“Notice”), together with the Statement of Terms and Conditions, as provided as
an attachment to this Notice (the “ST&Cs”), constitute your Restricted Stock
Unit Agreement, which along with the Plan (note that the Plan incorporates by
reference the Company’s Compensation Recoupment Policy, as amended from time to
time (the “Recoupment Policy”)) set forth the terms of your grant.


Below is a list of documents that are made available to you in connection with
this Notice. PLEASE BE SURE TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN
IMPORTANT INFORMATION SPECIFIC TO THIS GRANT OF RSUs. This grant, along with any
other grants you may have received in the past can be viewed on the Merrill
Lynch web site at www.benefits.ml.com.


By signing below, I acknowledge that:
1.
I agree to receive copies of the Plan, the Plan prospectus and other Plan
information, including information prepared to comply with the laws outside the
United States, from the Company’s website and stockholder information, including
copies of any annual report, proxy and Form 10-K, from the Investor Resources
section of the McKesson website at www.mckesson.com; and

2.
I also acknowledge that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Corporate Secretary (1-800-826-9360); and

3.
I have access to the Company’s web site; and

4.
I consent to receiving electronically a copy of the documents set forth above
and attachments to this Notice; and

5.
The Plan (including the Recoupment Policy) and ST&Cs are incorporated by
reference to this Notice; and

6.
The Company recommends that the Grantee consult with a tax advisor prior to
accepting or vesting of this grant of RSUs; and

7.
I accept ALL the terms and conditions as set forth in the Plan and the ST&Cs
applicable to this grant of RSUs.



IN WITNESS WHEREOF, the Grantee has executed this Agreement, and the Company has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.
 
 
 
 
John H. Hammergren
 
Grantee Signature
Date
Chairman, President and Chief Executive Officer
 
 
 
McKesson Corporation
 
 
 

ATTACHMENTS:
* ST&Cs Applicable to Employees
* 2013 Stock Plan
* 2013 Stock Plan Prospectus
* Compensation Recoupment Policy
* Insider Trading Policy
* Appendix – (country specific)


October 2013


1

